Exhibit 10.1

EXECUTION VERSION

CUSIP No. 902693AC4

U.S. $350,000,000

CREDIT AGREEMENT

Dated as of June 27, 2019

Among

UGI UTILITIES, INC.

as Borrower

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

PNC BANK, NATIONAL ASSOCIATION

as Administrative Agent

and

CITIZENS BANK, N.A.

as Syndication Agent

 

 

PNC CAPITAL MARKETS LLC

and

CITIZENS BANK, N.A.

as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

Section 1.01

   Certain Defined Terms      1  

Section 1.02

   Computation of Time Periods      21  

Section 1.03

   Accounting Terms      21  

Section 1.04

   LIBOR Notification      22  

Section 1.05

   Divisions      22  

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

     22  

Section 2.01

   The Revolving Credit Advances      22  

Section 2.02

   Making the Revolving Credit Advances      23  

Section 2.03

   Swing Line Advances      24  

Section 2.04

   Letter of Credit Subfacility      27  

Section 2.05

   Fees      34  

Section 2.06

   Optional Termination or Reduction of the Commitments      35  

Section 2.07

   Repayment of Advances      35  

Section 2.08

   Interest on Revolving Credit Advances      35  

Section 2.09

   Interest Rate Determination      36  

Section 2.10

   Continuation or Optional Conversion of Revolving Credit Advances      38  

Section 2.11

   Optional Prepayments of Revolving Credit Advances      38  

Section 2.12

   Increased Costs      39  

Section 2.13

   Illegality      40  

Section 2.14

   Payments and Computations      41  

Section 2.15

   Taxes      42  

Section 2.16

   Sharing of Payments, Etc.      46  

Section 2.17

   Evidence of Debt      46  

Section 2.18

   Use of Proceeds      47  

Section 2.19

   Increase in the Aggregate Commitments      47  

Section 2.20

   Extension of Termination Date      49  

Section 2.21

   Defaulting Lenders      50  

Section 2.22

   Mitigation, Obligations; Replacement of Lenders      52  

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

     53  

Section 3.01

   Conditions Precedent to Effectiveness      53  

Section 3.02

   Conditions Precedent to Each Revolving Credit Borrowing, Swing Line Advance,
Letter of Credit and Commitment Increase      55  

Section 3.03

   Determinations Under Section 3.01      56  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     56  

Section 4.01

   Representations and Warranties of the Borrower      56  

 

i



--------------------------------------------------------------------------------

ARTICLE V COVENANTS OF THE BORROWER

     59  

Section 5.01

   Affirmative Covenants      59  

Section 5.02

   Negative Covenants      62  

Section 5.03

   Financial Covenant      64  

ARTICLE VI EVENTS OF DEFAULT

     64  

Section 6.01

   Events of Default      64  

ARTICLE VII THE AGENT

     66  

Section 7.01

   Appointment and Authority      66  

Section 7.02

   Rights as a Lender      67  

Section 7.03

   Exculpatory Provisions      67  

Section 7.04

   Reliance by Agent      68  

Section 7.05

   Delegation of Duties      68  

Section 7.06

   Resignation of Agent      68  

Section 7.07

   Non-Reliance on Agent and Other Lenders      69  

Section 7.08

   No Reliance on Agent’s Customer Identification Program      69  

Section 7.09

   Indemnification      70  

Section 7.10

   No Other Duties, etc.      70  

ARTICLE VIII MISCELLANEOUS

     70  

Section 8.01

   Amendments, Etc.      70  

Section 8.02

   Notices, Etc.      71  

Section 8.03

   No Waiver; Remedies      72  

Section 8.04

   Costs and Expenses      73  

Section 8.05

   Right of Set off      75  

Section 8.06

   Binding Effect      75  

Section 8.07

   Assignments and Participations      75  

Section 8.08

   Confidentiality      77  

Section 8.09

   Governing Law      78  

Section 8.10

   Execution in Counterparts      78  

Section 8.11

   Jurisdiction, Etc.      79  

Section 8.12

   Patriot Act Notice      79  

Section 8.13

   No Fiduciary Relationship      79  

Section 8.14

   WAIVER OF JURY TRIAL      80  

Section 8.15

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      80
 

Section 8.16

   Acknowledgement Regarding Any Supported QFCs      81  

Schedules

Schedule I - List of Applicable Lending Offices

Schedule II – Lender Commitments

Schedule 5.02(a) - Existing Liens

 

ii



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A-1    -    Form of Revolving Credit Note Exhibit A-2    -    Form of
Swing Line Note Exhibit B-1    -    Form of Notice of Revolving Credit Borrowing
Exhibit B-2    -    Form of Notice of Swing Line Borrowing Exhibit C    -   
Form of Assignment and Assumption Exhibit D-1    -    Form of Opinion of Counsel
for the Borrower Exhibit D-2    -    Form of Opinion of In-House Counsel for the
Borrower Exhibit E-1    -    Form of U.S. Tax Compliance Certificate For Foreign
Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes Exhibit
E-2    -    Form of U.S. Tax Compliance Certificate For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes Exhibit E-3    -
   Form of U.S. Tax Compliance Certificate For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes Exhibit E-4    -    Form of
U.S. Tax Compliance Certificate For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes

 

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of June 27, 2019

UGI UTILITIES, INC., a Pennsylvania corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, PNC BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, the “Agent”) for the Lenders (as
hereinafter defined), and CITIZENS BANK, N.A., as syndication agent, agree as
follows:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Accounts Receivable Securitization” means a financing arrangement involving the
transfer or sale of accounts receivable of the Borrower and its Subsidiaries in
the ordinary course of business through one or more SPEs, the terms of which
arrangement do not impose (a) any recourse or repurchase obligations upon the
Borrower and its Subsidiaries or any Affiliate of the Borrower and its
Subsidiaries (other than any such SPE) except to the extent of the breach of a
representation or warranty by the Borrower and its Subsidiaries in connection
therewith or (b) any negative pledge or Lien on any accounts receivable not
actually transferred to any such SPE in connection with such arrangement.

“Advance” means a Revolving Credit Advance or a Swing Line Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

“Agent” has the meaning specified in the Preamble.

“Agent’s Account” means the account of the Agent maintained by the Agent at its
office at PNC Firstside Center, 500 First Avenue, Pittsburgh, PA 15219, ABA 043
000 096; Account Name: Wire Suspense- Agency Services; Account #13076-001-7005
and reference UGI Utilities.



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to any Covered Person from time to time concerning or relating to
bribery or corruption, including, without limitation, the FCPA and the U.K.
Bribery Act of 2010 and the rules and regulations thereunder.

“Anti-Terrorism Laws” means any laws relating to terrorism trade sanctions,
program and embargoes, import/export licensing, money laundering, including
Executive Order No. 13224, the Patriot Act, the laws comprising or implementing
the Bank Secrecy Act, and the laws administered by the United States Treasury
Department’s Office of Foreign Asset Control, and any regulation, order, or
directive promulgated, issued or enforced pursuant to such Law (as any of the
foregoing may from time to time be amended, renewed, extended, or replaced).

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means, as of any date, for Base Rate Advances or Eurodollar
Rate Advances, a percentage per annum determined by reference to the Public Debt
Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s/Fitch

   Applicable Margin for
Base Rate Advances     Applicable Margin for
Eurodollar Rate Advances  

Level 1

A/A2/A or above

     0 %      0.875 % 

Level 2

A-/A3/A-

     0 %      1.00 % 

Level 3

BBB+/Baa1/BBB+

     0.125 %      1.125 % 

Level 4

BBB/Baa2/BBB

     0.25 %      1.25 % 

Level 5

BBB-/Baa3/BBB-

     0.50 %      1.50 % 

Level 6

BB+/Ba1/BB+ or lower

     0.75 %      1.75 % 

“Applicable Commitment Fee Percentage” means, as of any date, a percentage per
annum determined by reference to the Public Debt Rating in effect on such date
as set forth below:

 

2



--------------------------------------------------------------------------------

Public Debt Rating

S&P/Moody’s/Fitch

   Applicable
Percentage  

Level 1

A/A2/A or above

     0.075 % 

Level 2

A-/A3/A-

     0.10 % 

Level 3

BBB+/Baa1/BBB+

     0.15 % 

Level 4

BBB/Baa2/BBB

     0.175 % 

Level 5

BBB-/Baa3/BBB-

     0.20 % 

Level 6

BB+/Ba1/BB+ or lower

     0.25 % 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Assuming Lender” has the meaning specified in Section 2.19(d).

“Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).

“Auto-Extension Letter of Credit” has the meaning specified in Section 2.04(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the highest of (a) the Overnight Bank Funding Rate plus 50 basis points
(0.5%), (b) the Prime Rate, and (c) the Daily LIBOR Rate plus 100 basis points
(1.0%). Any change in the Base Rate (or any component thereof) shall take effect
at the opening of business on the day such change occurs.

“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.08(a)(i).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

3



--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower” has the meaning specified in the Preamble.

“Borrower Information” has the meaning specified in Section 8.08.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in Pittsburgh, Pennsylvania and, if the applicable
Business Day relates to any Eurodollar Rate Advances, on which dealings are
carried on in the London interbank market.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Official Body or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Official Body;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“CIP Regulations” has the meaning specified in Section 7.08.

“Commitment” means, as to any Lender, (a) the amount set forth opposite such
Lender’s name on Schedule II hereto, (b) if such Lender has become a Lender
hereunder pursuant to an Assumption Agreement, the amount set forth in such
Assumption Agreement or (c) if such Lender has entered into an Assignment and
Assumption, the amount set forth for such Lender in the Register maintained by
the Agent pursuant to Section 8.07(c), as such amount may be reduced or
increased pursuant to the terms hereof.

“Commitment Date” has the meaning specified in Section 2.19(b).

“Commitment Fees” has the meaning specified in Section 2.05(a).

“Commitment Increase” has the meaning specified in Section 2.19(a).

“Communications” has the meaning specified in Section 8.02(b).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Consolidated Debt” means, with respect to the Borrower, at any date, the Debt
(other than Non-recourse Debt) of the Borrower and its Consolidated
Subsidiaries, determined on a consolidated basis as of such date.

“Consolidated Subsidiary” means, with respect to the Borrower, at any date, any
Subsidiary or other entity the accounts of which would be consolidated with
those of the Borrower in its consolidated financial statements if such
statements were prepared as of such date.

“Consolidated Total Capital” means, with respect to the Borrower, at any date,
the sum of (x) Consolidated Debt plus (y) consolidated stockholders’ equity of
the Borrower and its Consolidated Subsidiaries, in each case determined at such
date; provided that any accumulated other comprehensive income and loss and,
without duplication, any non-cash effects resulting from the application of
Accounting Standards Codification 715 will be excluded.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.09 or 2.10.

“Covered Person” means the Borrower or any Subsidiary of the Borrower.

“Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Eurodollar Rate Reserve Percentage on such day. Notwithstanding the foregoing,
if the Daily LIBOR Rate as determined above would be less than zero (0.00), such
rate shall be deemed to be zero (0.00) for purposes of this Agreement.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
non-contingent obligations of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all Debt of others referred to in
clauses (a) through (f) above or clause (h) below (collectively, “Guaranteed
Debt”) guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement
(1) to pay or purchase such Guaranteed Debt or to advance or supply funds for
the payment or purchase of such Guaranteed Debt, (2) to purchase, sell or lease
(as lessee or lessor) property, or to purchase or sell services, primarily for
the purpose of enabling the debtor to make payment of such Guaranteed Debt or to
assure the holder of such Guaranteed Debt against loss, (3) to supply funds to
or in any other manner invest in the

 

5



--------------------------------------------------------------------------------

debtor (including any agreement to pay for property or services irrespective of
whether such property is received or such services are rendered) or
(4) otherwise to assure a creditor against loss, (h) the outstanding attributed
principal amount under any asset securitization program of any such Person, and
(i) all Debt referred to in clauses (a) through (h) above (including Guaranteed
Debt) secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Interest on Revolving Credit Advances and Other Amounts” has the
meaning specified in Section 2.08(b).

“Default Interest on Swing Line Advances” has the meaning specified in
Section 2.03(e).

“Defaulting Lender” means, subject to Section 2.21(e), any Lender that (a) has
failed to (i) fund all or any portion of its Revolving Credit Advances within
two (2) Business Days of the date such Revolving Credit Advances were required
to be funded hereunder unless such Lender notifies the Agent and the Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Agent, the Issuing Lender,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Advances) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Agent, the Issuing Lender or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Agent or the Borrower, to confirm
in writing to the Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Agent and the Borrower), (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a an Insolvency
Proceeding, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (e) has become, or has a
direct or indirect parent company that has become, the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender

 

6



--------------------------------------------------------------------------------

solely by virtue of the ownership or acquisition of any Equity Interest in that
Lender or any direct or indirect parent company thereof by an Official Body so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Official Body) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Lender. Any determination by the Agent
that a Lender is a Defaulting Lender under clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.21(e)) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender, the Swing Line
Lender and each Lender.

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assumption Agreement or the Assignment and Assumption
pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“Drawing Date” has the meaning specified in Section 2.04(c)(i).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Lichtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (a) with the approval of the Agent and the Issuing
Lender, any Lender; (b) with the approval of the Agent and the Issuing Lender,
any Affiliate of a Lender that is a commercial bank; and (c) any other Person
approved by the Agent and the Issuing Lender and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected in accordance
with Section 8.07, the Borrower, each such approval not to be unreasonably
withheld or delayed; provided, however, that neither the Borrower, any
Defaulting Lender nor any Affiliate of the Borrower or a Defaulting Lender shall
qualify as an Eligible Assignee.

 

7



--------------------------------------------------------------------------------

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability, consent order or
consent agreement relating in any way to any Environmental Law, Environmental
Permit or arising from alleged injury or threat of injury to health, safety or
the environment by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages or by any
governmental or regulatory authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any federal, state, local, municipal or foreign
statute, law, ordinance, rule, regulation, code, order, judgment or decree
relating to pollution or protection of the environment, health, safety or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Single Employer
Plan or Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for the
imposition of a lien

 

8



--------------------------------------------------------------------------------

under Section 302(f) of ERISA shall have been met with respect to any Plan;
(g) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 307 of ERISA; (h) the institution by the PBGC
of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan; (i) any event or condition which results in the insolvency
of a Multiemployer Plan under Sections 4241 or 4245 of ERISA; (j) the receipt by
the Borrower or any ERISA Affiliate of a notice from a Multiemployer Plan to
which the Borrower or any ERISA Affiliate contributes that such Multiemployer
Plan has been determined by its actuary to be in “critical” or “critical and
declining” status within the meaning of Section 432(b)(2) or 432(b)(6),
respectively, of the Internal Revenue Code; or (k) any event or condition which
results in the termination of a Multiemployer Plan under Section 4042 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Assumption pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“Eurodollar Rate” means, with respect to each Eurodollar Rate Advance comprising
part of the same Revolving Credit Borrowing for any Interest Period, the
interest rate per annum determined by the Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per
annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Agent as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market, at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. dollars for an amount comparable to such Revolving Credit Borrowing and
having a borrowing date and a maturity comparable to such Interest Period by
(ii) a number equal to 1.00 minus the Eurodollar Rate Reserve Percentage.
Notwithstanding the foregoing (i) if the Eurodollar Rate as determined under any
method above would be less than zero (0.00), such rate shall be deemed to be
zero (0.00) for purposes of this Agreement and (ii) the Eurodollar Rate for an
Interest Period of two weeks shall, unless otherwise agreed by the Agent, be
calculated as if the applicable Interest Period was one month rather than two
weeks.

 

9



--------------------------------------------------------------------------------

The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate
Advance that is outstanding on the effective date of any change in the
Eurodollar Rate Reserve Percentage as of such effective date. The Agent shall
give prompt notice to the Borrower of the Eurodollar Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.08(a)(ii).

“Eurodollar Rate Reserve Percentage” means as of any day the maximum percentage
in effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”) maintained by a member bank of the Federal Reserve System.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.22(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.15(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement, dated as of March 27,
2015, among the Borrower, certain of the Lenders and PNC Bank, National
Association, as administrative agent, as heretofore amended, supplemented or
otherwise modified.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code (or any amended or successor version described above), any
intergovernmental agreement among Official Bodies implementing the foregoing and
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
such intergovernmental agreement, treaty or convention.

 

10



--------------------------------------------------------------------------------

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Rate” for any day, means the rate per annum (based on a year of
360 days and actual days elapsed and rounded upward to the nearest 1/100 of 1%)
announced by the Federal Reserve Bank of New York (or any successor) on such day
as being the weighted average of the rates on overnight federal funds
transactions on the previous trading day, as computed and announced by such
Federal Reserve Bank (or any successor) in substantially the same manner as such
Federal Reserve Bank computes and announces the weighted average it refers to as
the “Federal Funds Effective Rate” as of the date of this Agreement; provided,
if such Federal Reserve Bank (or its successor) does not announce such rate on
any day, the “Federal Funds Rate” for such day shall be the Federal Funds Rate
for the last day on which such rate was announced.

“Fee Letter” means the letter dated May 16, 2019, signed by the Borrower, the
Agent, and PNC Capital Markets LLC, as a joint lead arranger and joint
bookrunner.

“Fitch” means Fitch, Inc.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Fronting Exposure” means, at any time there is a Defaulting Lender (a) with
respect to the Issuing Lender, such Defaulting Lender’s Ratable Share of the
outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by the Issuing Lender other than Letter of Credit Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms of Section 2.21 and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Ratable
Share of outstanding Swing Line Advances made by the Swing Line Lender other
than Swing Line Advances as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries delivered to the Lenders.

“Hazardous Materials” means (a) gasoline, petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos containing
materials, polychlorinated biphenyls, radon gas and urea-formaldehyde insulation
and (b) any other chemicals, materials or substances designated, classified or
regulated as hazardous or toxic or as a pollutant or contaminant under any
Environmental Law.

 

11



--------------------------------------------------------------------------------

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts, commodity swap agreements or option agreements, commodity
future agreements, equity or equity index swap agreements, foreign exchange
transaction agreements, floor transaction agreements, cap transaction
agreements, collar transaction agreements and other similar agreements or any
combination of the foregoing agreements.

“ICC” has the meaning specified in Section 8.09.

“Increase Date” has the meaning specified in Section 2.19(a).

“Increasing Lender” has the meaning specified in Section 2.19(b).

“Indemnified Costs” has the meaning specified in Section 7.09.

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Initial Lenders” has the meaning specified in the Preamble.

“Insolvency Proceeding” means, with respect to any Person, (a) a case, action or
proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of such Person or otherwise relating to the liquidation, dissolution,
winding-up or relief of such Person, or (b) any general assignment for the
benefit of creditors, composition, marshaling of assets for creditors, or other
similar arrangement in respect of such Person’s creditors generally or any
substantial portion of its creditors; undertaken under any law.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and, thereafter, with
respect to Eurodollar Rate Advances, each subsequent period commencing on the
last day of the immediately preceding Interest Period and ending on the last day
of the period selected by the Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be two weeks or one, two, three or
six months, as specified by the Borrower in the Notice of Revolving Credit
Borrowing received by the Agent no later than 1:00 p.m. (Pittsburgh,
Pennsylvania time) on the third Business Day prior to the first day of such
Interest Period; provided, however, that:

(a) the Borrower may not select any Interest Period that ends after the
Termination Date;

 

12



--------------------------------------------------------------------------------

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Revolving Credit Borrowing shall be of the same
duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month; and

(e) the Advances made on the Effective Date shall either (i) be Eurodollar Rate
Advances with an Interest Period of two weeks or (ii) have the same Interest
Period(s) as the loans outstanding under the Existing Credit Agreement on the
Effective Date, as agreed to by the Borrower and the Agent; provided that the
Borrower shall not owe any amounts under Section 8.04(c) in connection with this
clause (e)(ii).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“ISP98” has the meaning specified in Section 8.09.

“Issuing Lender” means PNC, in its individual capacity as issuer of Letters of
Credit hereunder, and any other Lender that becomes the Issuing Lender in
accordance with the last paragraph of Section 7.06. References herein to “the
Issuing Lender” shall be deemed to be references to PNC (or any successor issuer
of Letters of Credit).

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, executive order,
injunction, writ, decree, judgment, authorization or approval of, or award by or
settlement agreement with, any Official Body, foreign or domestic.

“Lenders” means the Initial Lenders, and each Assuming Lender that shall become
a party hereto pursuant to Section 2.19 and each Person that shall become a
party hereto pursuant to Section 8.07.

“Letter of Credit” has the meaning specified in Section 2.04(a).

“Letter of Credit Borrowing” has the meaning specified in Section 2.04(c)(iii).

 

13



--------------------------------------------------------------------------------

“Letter of Credit Collateral Account” has the meaning specified in
Section 2.21(b)(ii).

“Letter of Credit Fee” has the meaning specified in Section 2.04(b).

“Letter of Credit Obligations” means, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date plus the aggregate Reimbursement Obligations and Letter of Credit
Borrowings on such date.

“Letter of Credit Sublimit” has the meaning specified in Section 2.04(a).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” means this Agreement, the Fee Letter, the Notes and any other
instruments, certificates or documents delivered in connection herewith or
therewith, in each case as amended, supplemented or modified from time to time.

“Material Adverse Change” means any material adverse change in the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Agent or any Lender under this
Agreement or any Note or (c) the ability of the Borrower to perform its
obligations under this Agreement or any Note.

“Material Subsidiary” means, with respect to the Borrower, at any time, any
Subsidiary of the Borrower that is a “significant subsidiary” (as such term is
defined in Regulation S-X, but treating all references therein to the
“registrant” as references to the Borrower).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

 

14



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 8.01, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Non-recourse Debt” of any Person means Debt secured by a Lien on one or more
assets or rights to receive revenue of such Person where the rights and remedies
of the holder of such Debt in respect of such Debt are non-recourse to such
Person and do not extend to any other assets or rights to receive revenue of
such Person and, if such Person is organized under the laws of or doing business
in the United States or any political subdivision thereof or therein, as to
which such holder has effectively waived (or subordinated in favor of the
Lenders) such holder’s right to make the election provided under 11 U.S.C.
§1111(b)(1)(A).

“Note” means a Revolving Credit Note or the Swing Line Note.

“Notice” has the meaning specified in Section 8.02(c).

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.03(b).

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Official Body” means the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) (including the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).

“Order” has the meaning specified in Section 2.04(h).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).

 

15



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.22(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York (“NYFRB”), as set forth on
its public website from time to time, and as published on the next succeeding
Business Day as the overnight bank funding rate by the NYFRB (or by such other
recognized electronic source (such as Bloomberg) selected by the Agent for the
purpose of displaying such rate); provided, that if such day is not a Business
Day, the Overnight Bank Funding Rate for such day shall be such rate on the
immediately preceding Business Day; provided, further, that if such rate shall
at any time, for any reason, no longer exist, a comparable replacement rate
determined by the Agent at such time (which determination shall be conclusive
absent manifest error). If the Overnight Bank Funding Rate determined as above
would be less than zero, then such rate shall be deemed to be zero. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Overnight Bank Funding Rate without notice to the Borrower.

“Participant Register” has the meaning specified in Section 8.07(d).

“Participation Advance” has the meaning specified in Section 2.04(c)(iii).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 60 days;
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations or contracts
(other than for the repayment of borrowed money); and (d) easements, rights of
way and other encumbrances on title to real property that do not render title to
the property encumbered thereby unmarketable or materially adversely affect the
use of such property for its present purposes.

 

16



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 8.02(b).

“PNC” means PNC Bank, National Association, its successors and assigns.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by PNC as its prime rate in effect at its principal office in
Pittsburgh, Pennsylvania, which rate may not be the lowest rate then being
charged to commercial borrowers by PNC; each change in the Prime Rate shall be
effective on the date such change is publicly announced as effective.

“Public Debt Rating” means, as of any date, the current rating announced by any
of S&P, Moody’s or Fitch, as the case may be, for any class of non-credit
enhanced long term senior unsecured debt issued by the Borrower or, if any such
rating agency shall have issued more than one such rating, the lowest such
rating issued by such rating agency. For purposes of the foregoing: (a) if only
one of S&P, Moody’s and Fitch shall have in effect a Public Debt Rating, the
Applicable Margin and the Applicable Commitment Fee Percentage shall be
determined by reference to the available rating; (b) if only two of S&P, Moody’s
and Fitch shall have in effect a Public Debt Rating, the Applicable Margin and
the Applicable Commitment Fee Percentage shall be determined by reference to the
highest available rating, unless such ratings differ by two or more levels in
which case the applicable level will be deemed to be one level below the higher
of such levels; (c) if S&P, Moody’s and Fitch each have in effect a Public Debt
Rating, the Applicable Margin and the Applicable Commitment Fee Percentage shall
be (i) based upon the rating level of two such agencies, if two such agencies
have ratings in the same level or (ii) deemed to be one level below the highest
of such levels if the rating levels of the three agencies fall within three
different levels; (d) if none of S&P, Moody’s or Fitch shall have in effect a
Public Debt Rating, the Applicable Margin and the Applicable Commitment Fee
Percentage will be set in accordance with Level 6 under the definition of
“Applicable Margin” or “Applicable Commitment Fee Percentage”, as the case may
be; (e) if any rating established by S&P, Moody’s or Fitch shall be changed,
such change shall be effective as of the date on which such change is first
announced publicly by the rating agency making such change; and (f) if S&P,
Moody’s or Fitch shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by S&P, Moody’s or Fitch, as the
case may be, shall refer to the then equivalent rating by S&P, Moody’s or Fitch,
as the case may be.

“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the rate at which U.S. dollar
deposits are offered by leading

 

17



--------------------------------------------------------------------------------

banks in the London interbank deposit market for a one month period as published
in another publication selected by the Agent); provided that, with respect to
any day that is not a Business Day, the “Published Rate” shall be the Published
Rate on the immediately preceding Business Day.

“Ratable Share” means, at any time, with respect to any Lender, the proportion
that such Lender’s Commitment bears to the Commitments of all of the Lenders;
provided that, in the case of Section 2.21, when a Defaulting Lender shall
exist, Ratable Share shall mean the proportion that such Lender’s Commitment
bears to the Commitment of all of the Lenders other than Defaulting Lenders. If
the Commitments have terminated or expired, the Ratable Shares shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

“Recipient” means (a) the Agent, (b) any Lender and (c) any Issuing Lender, as
applicable.

“Register” has the meaning specified in Section 8.07(c).

“Regulation S-X” means Regulation S-X of the U.S. Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934 (as amended from time
to time).

“Reimbursement Obligation” shall have the meaning specified in
Section 2.04(c)(i).

“Required Lenders” means Lenders, excluding any Defaulting Lenders, having a
majority of the sum of the aggregate amount of the Commitments of the Lenders
(excluding any Defaulting Lender) or, after the termination of the Commitments,
a majority of the sum of (a) the aggregate outstanding principal amount of the
Revolving Credit Advances of the Lenders (excluding any Defaulting Lender) and
(b) the Ratable Shares of the Lenders (excluding any Defaulting Lender) of the
Letter of Credit Obligations and the principal amount of the Swing Line Advances
then outstanding.

“Responsible Officer” means, with respect to the Borrower, the Chief Executive
Officer, President, Chief Financial Officer, Treasurer or Assistant Treasurer of
the Borrower.

“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Lenders pursuant to
Section 2.01.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Lender, delivered pursuant to a request made under Section 2.17 in substantially
the form of Exhibit A-1 hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Revolving Credit Advances made by
such Lender.

 

18



--------------------------------------------------------------------------------

“Revolving Facility Usage” means, at any time, the sum of the outstanding
principal amount of the Revolving Credit Advances, the outstanding principal
amount of the Swing Line Advances and the Letter of Credit Obligations at such
time.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Sanctioned Country” means at any time, a country or territory that is, or whose
government is, the subject or target of any Sanctions.

“Sanctioned Person” means at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union, the United
Kingdom or any European Union member state, (b) any Person operating, organized
or resident in a Sanctioned Country or (c) any Person controlled by any such
Person described in the foregoing clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom, or other relevant sanctions authority with jurisdiction over any
Lender, the Borrower or any of its or their Subsidiaries.

“SEC Reports” means periodic reports filed from time to time with the U.S.
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934 (as amended from time to time).

“Securities Certificate” has the meaning specified in Section 2.20.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“SPE” means any special purpose Subsidiary established in connection with any
Accounts Receivable Securitization.

 

19



--------------------------------------------------------------------------------

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate, is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Swing Line Advance(s)” has the meaning specified in subsection 2.03(a).

“Swing Line Collateral Account” has the meaning specified in Section 2.21(b)(i).

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Advances pursuant to the provisions of Section 2.03 of this Agreement
in an aggregate amount at any one time outstanding not to exceed $35,000,000, as
the same may be changed from time to time in accordance with the provisions of
this Agreement.

“Swing Line Lender” means PNC, and any successor thereto, or any other Lender to
which the Swing Line Commitment is assigned, in each case in its capacity as the
lender of Swing Line Advances.

“Swing Line Note” has the meaning specified in subsection 2.03(b).

“Swing Line Prepayment Date” has the meaning specified in subsection 2.03(c).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.

“Termination Date” means the earlier of (a) June 25, 2020, subject to the
extension thereof pursuant to Section 2.20, and (b) the date of termination in
whole of the Commitments pursuant to Section 2.06 or 6.01.

“Total Exposure” means, as to any Lender at any time, the sum of (a) the
aggregate principal amount of all Revolving Credit Advances made by such Lender
then outstanding, (b) such Lender’s Ratable Share multiplied by the aggregate
Letter of Credit Obligations at such time and (c) such Lender’s Ratable Share
multiplied by the aggregate principal amount of Swing Line Advances then
outstanding.

“Trust Indenture Act” has the meaning specified in Section 7.02.

“Type” means, with respect to any Advance, whether such Advance is a Base Rate
Advance or Eurodollar Rate Advance.

“UCP” has the meaning specified in Section 8.09.

 

20



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 2.15(g).

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Withholding Agent” means the Borrower and the Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

Section 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP, provided that if the
Borrower, by notice to the Agent, shall request an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Agent or the Required Lenders, by notice to the Borrower, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then (a) the Agent, the Lenders and the Borrower shall negotiate in
good faith to amend such provision to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Borrower and the
Required Lenders) and (b) such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith, and the Borrower shall provide to the Agent and the
Lenders, when it delivers its financial statements pursuant to any provision
hereof, such reconciliation statements as shall be reasonably requested by the
Agent. Notwithstanding the foregoing, all financial statements delivered
hereunder shall be prepared, and all financial covenants contained herein shall
be calculated, without giving effect to (i) any change to GAAP as a result of
the adoption of any proposals set forth in Accounting Standards Update (ASU),
Leases (Topic 842), issued by the Financial Accounting Standards Board (the
“FASB”) on February 25, 2016, or any other proposals issued by the FASB in
connection therewith, that would require treating any lease (or similar
arrangement conveying the right to use) as a capital lease where such lease (or
similar arrangement) was not required to be so treated under GAAP as in effect
on the Effective Date) and (ii) any election under the FASB Accounting
Statements Codification No. 825 (or any similar accounting principle)

 

21



--------------------------------------------------------------------------------

permitting a Person to value its financial liabilities or Debt at the fair value
thereof and the Borrower shall deliver to the Agent and the Lenders when it
delivers its financial statements pursuant to Section 5.01(h)(i) and (ii) such
reconciliation statements as shall be reasonably requested by the Agent.

Section 1.04 LIBOR Notification. Section 2.09(g) of this Agreement provides a
mechanism for determining an alternative rate of interest in the event that the
London interbank offered rate is no longer available or in certain other
circumstances. The Agent does not warrant or accept any responsibility for and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “Eurodollar Rate” or with respect to any alternative or
successor rate thereto, or replacement rate therefor.

Section 1.05 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01 The Revolving Credit Advances. Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Revolving Credit Advances to
the Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an aggregate amount not to exceed
at any time outstanding such Lender’s Commitment minus the sum of such Lender’s
Ratable Share of (i) all Letter of Credit Obligations then outstanding, and
(ii) the principal amount of all Swing Line Advances then outstanding; provided
that no Revolving Credit Advances shall be made if, after giving effect thereto
and the simultaneous application of the proceeds thereof, the Total Exposure of
all Lenders would exceed the Commitments of all Lenders at such time. Each
Revolving Credit Borrowing comprised of Eurodollar Rate Advances shall be in an
aggregate amount of $5,000,000 and each Revolving Credit Borrowing comprised of
Base Rate Advances shall be in an aggregate amount of $1,000,000 or, in each
case, an integral multiple of $1,000,000 in excess thereof and shall consist of
Revolving Credit Advances of the same Type made on the same day by the Lenders
ratably according to their respective Ratable Shares. Within the limits of each
Lender’s Commitment, the Borrower may borrow under this Section 2.01, prepay
pursuant to Section 2.11 and reborrow under this Section 2.01.

 

22



--------------------------------------------------------------------------------

Section 2.02 Making the Revolving Credit Advances.

(a) Each Revolving Credit Borrowing shall be made on notice, given not later
than (x) 1:00 p.m. (Pittsburgh, Pennsylvania time) on the third Business Day
prior to the date of the proposed Revolving Credit Borrowing in the case of a
Revolving Credit Borrowing consisting of Eurodollar Rate Advances or (y) 12:00
Noon (Pittsburgh, Pennsylvania time) on the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of Base
Rate Advances, by the Borrower to the Agent, which shall give to each Lender
prompt notice thereof by telecopier or other electronic means. Each such notice
of a Revolving Credit Borrowing (a “Notice of Revolving Credit Borrowing”) shall
be by telephone, confirmed immediately in writing, or telecopier or other
electronic means (it being understood that the Agent may rely on the authority
of any individual making such telephone request without the necessity of receipt
of such written confirmation), in substantially the form of Exhibit B-1 hereto,
specifying therein the requested (i) date of such Revolving Credit Borrowing,
(ii) Type of Advances comprising such Revolving Credit Borrowing,
(iii) aggregate amount of such Revolving Credit Borrowing, and (iv) in the case
of a Revolving Credit Borrowing consisting of Eurodollar Rate Advances, initial
Interest Period for each such Revolving Credit Advance. Each Lender shall,
before 2:00 p.m. (Pittsburgh, Pennsylvania time) on the date of such Revolving
Credit Borrowing make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, such Lender’s Ratable
Share of such Revolving Credit Borrowing. After the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article
III, the Agent will make such funds available to the Borrower by transferring
such funds to an account designated by the Borrower no later than 4:00 p.m.
(Pittsburgh, Pennsylvania time) on the date of such Revolving Credit Borrowing.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than $5,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.09 or 2.13 and (ii) the
Eurodollar Rate Advances may not be outstanding as part of more than ten
separate Revolving Credit Borrowings.

(c) Each Notice of Revolving Credit Borrowing shall be irrevocable and binding
on the Borrower. In the case of any Revolving Credit Borrowing that the related
Notice of Revolving Credit Borrowing specifies is to be comprised of Eurodollar
Rate Advances, the Borrower shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Revolving Credit Borrowing for such
Revolving Credit Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Revolving Credit
Advance to be made by such Lender as part of such Revolving Credit Borrowing
when such Revolving Credit Advance, as a result of such failure, is not made on
such date.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Revolving Credit Borrowing that such Lender will not make available to
the Agent an amount equal to the amount of such Lender’s Ratable Share of such
Revolving Credit Borrowing, the Agent may assume that such Lender has made such
amount available to the Agent on the date of such Revolving Credit Borrowing in
accordance with subsection (a) of this Section 2.02 and the Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such amount available to the Agent, such Lender and the Borrower severally
agree

 

23



--------------------------------------------------------------------------------

to repay to the Agent forthwith such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Agent, at (i) in the case
of the Borrower, the interest rate applicable at the time to the Revolving
Credit Advances comprising such Revolving Credit Borrowing and (ii) in the case
of such Lender, the greater of the Federal Funds Rate and a rate determined by
the Agent in accordance with banking industry interbank compensation rules. If
the Borrower and such Lender shall pay such interest to the Agent for the same
or an overlapping period, the Agent shall promptly remit to the Borrower the
amount of such interest paid by the Borrower to the Agent for such period. If
such Lender shall repay to the Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Revolving Credit Advance as part of such
Revolving Credit Borrowing for purposes of this Agreement. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against
the Lender that shall have failed to make such payment to the Agent.

(e) The failure of any Lender to make the Revolving Credit Advance to be made by
it as part of any Revolving Credit Borrowing shall not relieve any other Lender
of its obligation, if any, hereunder to make its Revolving Credit Advance on the
date of such Revolving Credit Borrowing, but no Lender shall be responsible for
the failure of any other Lender to make the Revolving Credit Advance to be made
by such other Lender on the date of any Revolving Credit Borrowing.

(f) Notwithstanding anything to the contrary herein, as an accommodation to the
Borrower, the interest rate on the Revolving Credit Borrowings made on the
Effective Date shall (i) initially be at the Eurodollar Rate plus the Applicable
Margin for Eurodollar Rate Advances, and shall have an Interest Period of two
weeks or (ii) have the same Interest Period(s) as the loans outstanding under
the Existing Credit Agreement on the Effective Date, as agreed to by the
Borrower and the Agent.

Section 2.03 Swing Line Advances.

(a) Subject to the terms and conditions hereof, and relying on the
representations and warranties herein set forth, the Swing Line Lender shall
make swing line loans (the “Swing Line Advances”) to the Borrower at any time or
from time to time after the date hereof to, but not including the Termination
Date in an aggregate outstanding principal amount up to but not in excess of the
amount of the Swing Line Commitment as requested by the Borrower; provided,
that, (a) after giving effect to any amount requested, the Revolving Credit
Advances outstanding shall not exceed the Commitments of all of the Lenders and
(b) the aggregate principal amount of all outstanding Swing Line Advances (after
giving effect to any amount requested), shall not exceed the lesser of (i) the
Commitments of all of the Lenders less the sum of all outstanding Revolving
Credit Advances and the Letter of Credit Obligations and (ii) the Swing Line
Commitment. Within the foregoing limits, the Borrower may prior to the
Termination Date borrow, repay and reborrow under the Swing Line Commitment,
subject to and in accordance with the terms and limitations hereof. The interest
rate for a Swing Line Advance shall be the Daily LIBOR Rate plus the Applicable
Margin in effect from time to time for Eurodollar Rate Advances (or, if the
Daily LIBOR Rate is unavailable, the Base Rate plus the Applicable Margin in
effect from time to time for Base Rate Advances), and such interest shall be due
and payable in arrears on the first Business Day of each month.

 

24



--------------------------------------------------------------------------------

(b) Each request for a Swing Line Advance (each a “Notice of Swing Line
Borrowing”) shall be in writing (or by telephone immediately confirmed in
writing, it being understood that the Swing Line Lender may rely on the
authority of any individual making such telephonic request without the necessity
of receipt of such written confirmation) in substantially the form of Exhibit
B-2 hereto and received by the Swing Line Lender not later than 1:00 p.m.
(Pittsburgh, Pennsylvania time) on the Business Day such Swing Line Advance is
to be made (or such later time as the Swing Line Lender shall agree in its
discretion), specifying in each case (i) the amount to be borrowed, and (ii) the
requested borrowing date. The request for such Swing Line Advance shall be
irrevocable. The Swing Line Lender shall, not later than 4:00 p.m. (Pittsburgh,
Pennsylvania time) on the date specified in the Borrower’s request for such
Swing Line Advance, make such Swing Line Advance by crediting the deposit
account designated by the Borrower in writing at the time of such request. Each
Swing Line Advance shall be in an original principal amount of $100,000 or in
integral amounts of $100,000 in excess thereof. The obligation of the Borrower
to repay the Swing Line Advances may be evidenced by a promissory note of the
Borrower dated the date hereof, payable to the Swing Line Lender in the
principal amount of the Swing Line Commitment and substantially in the form of
Exhibit A-2 (as amended, supplemented or otherwise modified from time to time,
the “Swing Line Note”).

(c) The Borrower shall have the right at any time and from time to time to
prepay the Swing Line Advances, in whole or in part, without premium or penalty,
upon prior written, facsimile or telephonic notice to the Swing Line Lender
given no later than 1:00 p.m. (Pittsburgh, Pennsylvania time) on the date of any
proposed prepayment (each such date, a “Swing Line Prepayment Date”). Each
notice of prepayment shall specify the Swing Line Advance to be prepaid and the
amount to be prepaid (which, except in the case of payment in full, shall be in
the principal amount of $100,000 or in integral multiples of $100,000 in excess
thereof), shall be irrevocable and shall commit the Borrower to prepay such
amount on such date. All Swing Line Advances and accrued interest thereon shall
be payable on the Termination Date.

(d) If a Swing Line Advance has not been repaid within seven (7) Business Days
of the date that such Swing Line Advance was made, the Swing Line Lender shall
notify the Agent and the Agent shall notify each Lender thereof and of each
Lender’s pro rata share (based on its Ratable Share) thereof. Each Lender shall
before 12:00 noon (Pittsburgh, Pennsylvania time) on the next Business Day and
whether or not one or more Events of Default shall exist (other than an Event of
Default under Section 6.01(e)) make available to the Agent, in immediately
available funds, the amount of its pro rata share (based on its Ratable Share)
of the principal amount of such Swing Line Advance outstanding. Upon such
payment by a Lender, such Lender shall be deemed to have made a Revolving Credit
Advance to the Borrower, notwithstanding any failure of the Borrower to satisfy
the conditions in Section 3.02. The Agent shall use such funds to repay the
principal amount of such Swing Line Advance to the Swing Line Lender. The
failure of any Lender to make available to the Agent for the account of the
Swing Line Lender a Revolving Credit Advance as provided in this Section 2.03(d)
shall be treated for all purposes in the same manner as the failure of a Lender
to make a Revolving Credit Advance under Section 2.02(d) and (e) and shall be
subject to the provisions of such Sections.

 

25



--------------------------------------------------------------------------------

(e) Upon the occurrence and during the continuance of an Event of Default, the
Agent may, and upon the request of the Required Lenders shall, require the
Borrower to pay interest (“Default Interest on Swing Line Advances”) on (i) the
unpaid principal amount of each Swing Line Advance, payable on demand at a rate
per annum equal at all times to 2% per annum above the Base Rate plus the
Applicable Margin in effect from time to time and (ii) to the fullest extent
permitted by law, the amount of any interest payable hereunder with respect to
Swing Line Advances that is not paid when due, payable on demand, at a rate per
annum equal at all times to 2% per annum above the Base Rate plus the Applicable
Margin in effect from time to time, provided, however, that following
acceleration of the Advances pursuant to Section 6.01, Default Interest on Swing
Line Advances shall accrue and be payable hereunder whether or not previously
required by the Agent and shall be paid in full on demand.

(f) In the event that (i) the Borrower shall fail to repay the Swing Line Lender
(A) the outstanding Swing Line Advances together with accrued interest thereon
on the Termination Date, (B) the amount of any Swing Line Advance on any Swing
Line Prepayment Date for such Swing Line Advance or (C) any amounts required
under Section 2.03(g), or (ii) an Event of Default shall occur under
Section 6.01(e), the Agent shall promptly notify each Lender of the unpaid
amount of such Swing Line Advance(s) (including accrued interest thereon) and of
such Lender’s respective participation therein in an amount equal to such
Lender’s Ratable Share of such amount. Each Lender shall make available to the
Agent for payment to the Swing Line Lender an amount equal to its respective
participation therein (including without limitation its pro rata share of
accrued but unpaid interest thereon), in same day funds, at the office of the
Agent specified in such notice. If such notice is delivered by the Agent by
11:00 a.m. (Pittsburgh, Pennsylvania time), each Lender shall make funds
available to the Agent on that Business Day. If such notice is delivered after
11:00 a.m. (Pittsburgh, Pennsylvania time), each Lender shall make funds
available to the Agent on the next Business Day. In the event that any Lender
fails to make available to the Agent the amount of such Lender’s participation
in such unpaid amount as provided herein, the Swing Line Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at a rate per annum equal to the higher of the Federal Funds
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation for each day during the period between the
Business Day such payment is due in accordance with the terms of this
Section 2.03(f) and the date on which such Lender makes available its
participation in such unpaid amount. The failure of any Lender to make available
to the Agent its Ratable Share of any such unpaid amount shall not relieve any
other Lender of its obligations hereunder to make available to the Agent its
Ratable Share of such unpaid amount on the Business Day such payment is due in
accordance with the terms of this Section 2.03(f). The Agent shall promptly
distribute to each Lender which has paid all amounts payable by it under this
Section 2.03(f) with respect to the unpaid amount of any Swing Line Advance,
such Lender’s Ratable Share of all payments received by the Agent from the
Borrower in repayment of such Swing Line Advance when such payments are
received; provided, however, that in the event that any payment received by the
Lenders shall be required to be returned by the Swing Line Lender, any Lender
receiving any portion of such payment shall be required to return to the Swing
Line Lender such portion thereof previously distributed to it. Notwithstanding
anything to the contrary herein, each Lender which has paid all amounts payable
by it under this subsection 2.03(f) shall have a direct right to repayment of
such amounts from the Borrower subject to the procedures for repaying Lenders
set forth in this Section 2.03(f) and the provisions of Section 8.05.

 

26



--------------------------------------------------------------------------------

(g) In the event the Commitments are terminated in accordance with the terms
hereof, the Swing Line Commitment shall also be terminated automatically. In the
event the Borrower reduces the aggregate Commitments to less than the Swing Line
Commitment, the Swing Line Commitment shall immediately be reduced to an amount
equal to the aggregate Commitments. In the event the Borrower reduces the
aggregate Commitments to less than the outstanding principal amount of the Swing
Line Advances outstanding, the Borrower shall immediately repay the amount by
which the outstanding Swing Line Advances exceeds the Swing Line Commitment as
so reduced plus accrued interest thereon.

(h) Each Lender acknowledges and agrees that, in making any Swing Line Advance,
the Swing Line Lender shall be entitled to rely, and shall not incur any
liability for relying, upon the representation and warranty of the Borrower
deemed made pursuant to Section 3.02, unless, at least one Business Day prior to
the time such Swing Line Advance was made, the Required Lenders shall have
notified the Swing Line Lender (with a copy to the Agent) in writing that, as a
result of one or more events or circumstances described in such notice, one or
more of the conditions precedent set forth in Section 3.02 would not be
satisfied if such Swing Line Advance were then made (it being understood and
agreed that, in the event the Swing Line Lender shall have received any such
notice, it shall have no obligation to make any Swing Line Advance until and
unless it shall be satisfied in its sole discretion that the events and
circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist). Each Lender further acknowledges and agrees that its
obligation to acquire participations in Swing Line Advances pursuant to this
Section 2.03 is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or Event of Default or any reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

Section 2.04 Letter of Credit Subfacility.

(a) Issuance of Letters of Credit. The Borrower may at any time prior to the
Termination Date request the issuance of a letter of credit (each a “Letter of
Credit” and collectively, the “Letters of Credit”) on behalf of itself or its
Subsidiaries, or the amendment or extension of an existing Letter of Credit, by
delivering to the relevant Issuing Lender (with a copy to the Agent) a completed
application and agreement for letters of credit, or request for such amendment
or extension, as applicable, in such form as such Issuing Lender may specify
from time to time by no later than 10:00 a.m. (Pittsburgh, Pennsylvania time) at
least three (3) Business Days, or such shorter period as may be agreed to by
such Issuing Lender, in advance of the proposed date of issuance, amendment or
extension. Each Letter of Credit shall be a standby letter of credit and no
commercial letter of credit shall be issued hereunder. Promptly after receipt of
any letter of credit application, the relevant Issuing Lender shall confirm with
the Agent (by telephone or in writing) that the Agent has received a copy of
such Letter of Credit application and if not, such Issuing Lender will provide
the Agent with a copy thereof. Unless the relevant Issuing Lender has received
notice from any Lender, the Agent, or the Borrower, at least one day prior to
the requested date of issuance, amendment or extension of the applicable Letter
of Credit, that one or more applicable conditions in Section 3.02 is not
satisfied, then, subject to the terms and conditions hereof and in reliance on
the agreements of the other Lenders set forth in this Section 2.04, such Issuing
Lender or any of such Issuing Lender’s Affiliates will issue a Letter of Credit
or agree to such amendment or extension, provided that each Letter of

 

27



--------------------------------------------------------------------------------

Credit shall (A) have a maximum maturity of no greater than twelve (12) months
from the date of issuance, and (B) in no event expire later than five
(5) Business Days prior to the Termination Date and provided further that in no
event shall (i) the Letter of Credit Obligations exceed, at any one time,
$100,000,000 (the “Letter of Credit Sublimit”) or (ii) the Revolving Facility
Usage exceed, at any one time, the Commitments. Notwithstanding the foregoing,
any Letter of Credit may contain customary automatic renewal provisions agreed
upon by the Borrower and the relevant Issuing Lender (each an “Auto-Extension
Letter of Credit”) pursuant to which the expiration date of such Auto-Extension
Letter of Credit shall automatically be extended for a period of up to 12 months
(but not to a date later than the date set forth in clause (B) above), subject
to a right on the part of such Issuing Lender to prevent any such renewal from
occurring for one of the reasons set forth in this Section 2.04(a) by giving
notice to the beneficiary in advance of any such renewal; provided that the
initial expiration date (or any subsequent expiration date) of each such
Auto-Extension Letter of Credit is not later than five (5) Business Days prior
to the Termination Date. Unless otherwise directed by the relevant Issuing
Lender, the Borrower shall not be required to make a specific request to such
Issuing Lender for any extension of an Auto-Extension Letter of Credit. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized the relevant Issuing Lender to permit the extension of such
Letter of Credit at any time to an expiry date not later than the date set forth
in clause (B) above; provided, however, that an Issuing Lender shall not permit
any such extension if (I) such Issuing Lender has determined that it would not
be permitted, or would have no obligation at such time, to issue such Letter of
Credit in its revised form (as extended) under the terms hereof, or (II) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the date that notice must be given to prevent
an extension of such Letter of Credit from the Agent or any Lender that one or
more of the applicable conditions specified in Section 3.02 is not then
satisfied and directing such Issuing Lender not to permit such extension (it
being understood and agreed that, in the event an Issuing Lender shall have
received any such notice, it shall have no obligation to issue, amend, renew or
extend any Letter of Credit until and unless it shall be satisfied in its sole
discretion that the events and circumstances described in such notice shall have
been cured or otherwise shall have ceased to exist). Each request by the
Borrower for the issuance, amendment or extension of a Letter of Credit shall be
deemed to be a representation by the Borrower that it shall be in compliance
with this Section 2.04(a) and with Section 3.02 after giving effect to the
requested issuance, amendment or extension of such Letter of Credit. Promptly
after its delivery of any Letter of Credit or any amendment to a Letter of
Credit to the beneficiary thereof, the relevant Issuing Lender will also deliver
to the Borrower and the Agent a true and complete copy of such Letter of Credit
or amendment.

(b) Letter of Credit Fees. The Borrower shall pay (i) to the Agent for the
ratable account of the Lenders a fee (the “Letter of Credit Fee”) equal to the
Applicable Margin for Revolving Credit Advances that are Eurodollar Rate
Advances in effect from time to time and (ii) to each Issuing Lender for its own
account a fronting fee equal to 0.125% per annum with respect to all Letters of
Credit issued by such Issuing Lender (in each case under clauses (i) and (ii)
above computed on the basis of a year of 360 days and actual days elapsed),
which fees shall be computed on the daily average Letter of Credit Obligations
and shall be payable quarterly in arrears on or before the third Business Day
following the last day of each March, June, September and December following the
date hereof. The Borrower shall also pay to each Issuing Lender for such Issuing
Lender’s sole account such Issuing Lender’s then in effect customary invoiced
fees and administrative expenses payable with respect to the Letters of Credit
as such Issuing Lender may generally charge or incur from time to time in
connection with the issuance, maintenance, amendment (if any), assignment or
transfer (if any), negotiation, and administration of Letters of Credit.

 

28



--------------------------------------------------------------------------------

(c) Disbursements, Reimbursement. Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the relevant Issuing Lender a
participation in such Letter of Credit and each drawing thereunder in an amount
equal to such Lender’s Ratable Share of the maximum amount available to be drawn
under such Letter of Credit and the amount of such drawing, respectively.

(i) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the relevant Issuing Lender will promptly
notify the Borrower and the Agent thereof. Provided that it shall have received
such notice by 10:00 a.m. (Pittsburgh, Pennsylvania time) on the date that an
amount is paid by an Issuing Lender under any Letter of Credit (each such date,
a “Drawing Date”), the Borrower shall reimburse (such obligation to reimburse
the Issuing Lenders shall sometimes be referred to as a “Reimbursement
Obligation”) such Issuing Lender by 2:00 p.m. (Pittsburgh, Pennsylvania time) on
such date by paying to the Agent for the account of such Issuing Lender an
amount equal to the amount so paid by such Issuing Lender, or if such notice has
not been received by the Borrower by 10:00 a.m. (Pittsburgh, Pennsylvania time)
on the Drawing Date, then the Borrower shall make such payment, with interest
thereon from the Drawing Date at the rate applicable to Base Rate Advances, not
later than 2:00 p.m. (Pittsburgh, Pennsylvania time) on the Business Day
immediately following the date on which it shall have received such notice. In
the event the Borrower fails to reimburse an Issuing Lender (through the Agent)
for the full amount of any drawing under any Letter of Credit when due (plus, to
the extent applicable, interest thereon as provided above), the Agent will
promptly notify each Lender thereof, and the Borrower shall be deemed to have
requested that Base Rate Advances be made by the Lenders to be disbursed, if
such notice is received on or before 12:00 noon (Pittsburgh, Pennsylvania time)
on a Business Day, not later than 2:00 p.m. (Pittsburgh, Pennsylvania time) on
such Business Day and, otherwise, not later than 2:00 p.m. (Pittsburgh,
Pennsylvania time) on the next Business Day, subject to, in each case, the
amount of the unutilized portion of the Commitments and subject to the
conditions set forth in Section 3.02 other than any notice requirements. Any
notice given by the Agent or an Issuing Lender pursuant to this
Section 2.04(c)(i) may be oral if immediately confirmed in writing; provided
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make
available to the Agent for the account of the relevant Issuing Lender an amount
in immediately available funds equal to its Ratable Share of the amount of the
drawing, whereupon the participating Lenders shall (subject to this
Section 2.04(c)(ii)) each be deemed to have made a Base Rate Advance to the
Borrower in that amount. If any Lender so notified fails to make available to
the Agent for the account of the relevant Issuing Lender the amount of such
Lender’s Ratable Share of such amount by no later

 

29



--------------------------------------------------------------------------------

than 2:00 p.m. on the Drawing Date, then interest shall accrue on such Lender’s
obligation to make such payment, from the Drawing Date to the date on which such
Lender makes such payment (i) at a rate per annum equal to the Federal Funds
Rate during the first three (3) days following the Drawing Date and (ii) at a
rate per annum equal to the rate applicable to Base Rate Advances on and after
the fourth day following the Drawing Date. The Agent and the relevant Issuing
Lender will promptly give notice (as described in Section 2.04(c)(i) above) of
the occurrence of the Drawing Date, but failure of the Agent or any Issuing
Lender to give any such notice on the Drawing Date or in sufficient time to
enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.04(c)(ii).

(iii) With respect to any unreimbursed drawing that is not converted into a Base
Rate Advance to the Borrower in whole or in part as contemplated by
Section 2.04(c)(i), because of the Borrower’s failure to satisfy the conditions
set forth in Section 3.02 other than any notice requirements, or for any other
reason, the Borrower shall be deemed to have incurred from the relevant Issuing
Lender a borrowing (each a “Letter of Credit Borrowing”) in the amount of such
drawing. Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Base Rate Advances. Each Lender’s payment to the Agent for the
account of the relevant Issuing Lender pursuant to this Section 2.04(c) shall be
deemed to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.04(c).

(d) Repayment of Participation Advances.

(i) Upon (and only upon) receipt by the Agent for the account of the relevant
Issuing Lender of immediately available funds from the Borrower (x) in
reimbursement of any payment made by such Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Agent, or (y) in payment of interest on such a payment made by such Issuing
Lender under such a Letter of Credit, the Agent on behalf of such Issuing Lender
will pay to each Lender, in the same funds as those received by the Agent, the
amount of such Lender’s Ratable Share of such funds, except the Agent shall
retain for the account of the relevant Issuing Lender the amount of the Ratable
Share of such funds of any Lender that did not make a Participation Advance in
respect of such payment by such Issuing Lender.

(ii) If the Agent (or any Issuing Lender) is required at any time to return to
the Borrower, or to a trustee, receiver, liquidator, custodian, or any official
in any insolvency proceeding, any portion of any payment made by the Borrower to
the Agent for the account of an Issuing Lender (or any payment made directly to
any Issuing Lender) pursuant to this Section in reimbursement of a payment made
under the Letter of Credit or any interest or fee thereon, each Lender shall, on
demand of the Agent (or the relevant Issuing Lender, as the case may be)
forthwith return to the Agent for the account of the relevant Issuing Lender (or
return directly to such Issuing Lender, as the case may be) the amount of its
Ratable Share of any amounts so returned by the Agent (or such Issuing Lender,
as the case may be) plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Agent (or such Issuing
Lender, as the case may be), at a rate per annum equal to the Federal Funds Rate
in effect from time to time.

 

30



--------------------------------------------------------------------------------

(e) Documentation. The Borrower agrees to be bound by the terms of each Issuing
Lender’s application and agreement for letters of credit and each Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from the Borrower’s. In the
event of a conflict between such application or agreement and this Agreement,
this Agreement shall govern. It is understood and agreed that, except in the
case of gross negligence or willful misconduct, no Issuing Lender shall be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Borrower’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

(f) Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
an Issuing Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

(g) Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit
Advances or Participation Advances, as contemplated by Section 2.04(c), as a
result of a drawing under a Letter of Credit, and the obligation of the Borrower
to reimburse the relevant Issuing Lender upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.04 under all
circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against any Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which the Borrower
may have against any Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

(ii) the failure of the Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.01, 2.02 or 3.02 or as otherwise set forth in this Agreement for the
making of a Revolving Credit Advance, it being acknowledged that such conditions
are not required for the making of a Letter of Credit Borrowing and the
obligation of the Lenders to make Participation Advances under Section 2.04(c);

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by the Borrower or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which the Borrower or any Lender may have at any time against a beneficiary,
successor

 

31



--------------------------------------------------------------------------------

beneficiary or any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
any Issuing Lender or any of its Affiliates or any Lender or any other Person,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between the
Borrower or Subsidiaries of the Borrower and the beneficiary for which any
Letter of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if an Issuing Lender or any of
its Affiliates has been notified thereof;

(vi) payment by an Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by an Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by the Borrower, unless such Issuing
Lender has received written notice from the Borrower of such failure within
three Business Days after such Issuing Lender shall have furnished the Borrower
and the Agent a copy of such Letter of Credit and such error is material and no
drawing has been made thereon prior to receipt of such notice;

(ix) any Material Adverse Change;

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
the Borrower;

(xii) the fact that an Event of Default or a Default shall have occurred and be
continuing;

(xiii) the fact that the Termination Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

32



--------------------------------------------------------------------------------

In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
relevant Issuing Lender may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(h) Liability for Acts and Omissions. As between the Borrower and the Issuing
Lenders, or the Issuing Lenders’ Affiliates, the Borrower assumes all risks of
the acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Lenders shall not be responsible for any of the
following, including any losses or damages to the Borrower or other Person or
property relating therefrom: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if an Issuing Lender or its Affiliates
shall have been notified thereof); (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) the failure of the beneficiary of any such Letter of Credit, or
any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of the Borrower against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of an Issuing Lender or its Affiliates, as
applicable, including any act or omission of any Official Body, and none of the
above shall affect or impair, or prevent the vesting of, any of the Issuing
Lenders’ or their Affiliates’ rights or powers hereunder. Nothing in the
preceding sentence shall relieve an Issuing Lender from liability for such
Issuing Lender’s gross negligence or willful misconduct in connection with
actions or omissions described in such clauses (i) through (viii) of such
sentence. In no event shall an Issuing Lender or its Affiliates be liable to the
Borrower for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation attorneys’ fees), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.

Without limiting the generality of the foregoing, each Issuing Lender and each
of its Affiliates (i) may rely on any oral or other communication believed in
good faith by such Issuing Lender or such Affiliate to have been authorized or
given by or on behalf of the applicant for a Letter of Credit, (ii) may honor
any presentation if the documents presented appear on their face substantially
to comply with the terms and conditions of the relevant Letter of Credit;
(iii) may honor a previously dishonored presentation under a Letter of Credit,
whether such

 

33



--------------------------------------------------------------------------------

dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by such Issuing Lender or its Affiliate; (iv) may honor any
drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on such Issuing Lender or its Affiliate in any way related to any
order issued at the applicant’s request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an “Order”)
and honor any drawing in connection with any Letter of Credit that is the
subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by an Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put such Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.

(i) Issuing Lender Reporting Requirements. Each Issuing Lender shall, on the
first Business Day of each month, provide to the Agent and the Borrower a
schedule of the Letters of Credit issued by it, in form and substance
satisfactory to the Agent, showing the date of issuance of each Letter of
Credit, the account party, the original face amount (if any), and the expiration
date of any Letter of Credit outstanding at any time during the preceding month,
and any other information relating to such Letter of Credit that the Agent may
request.

Section 2.05 Fees.

(a) Commitment Fees. Accruing from the date hereof until the Termination Date,
the Borrower agrees to pay to the Agent for the account of each Lender according
to its Ratable Share, a nonrefundable commitment fee (collectively, the
“Commitment Fees”) equal to the Applicable Commitment Fee Percentage (computed
on the basis of a year of 360 days and actual days elapsed) multiplied by the
average daily difference between the amount of (i) the Commitments (for purposes
of this computation, PNC’s Swing Line Advances shall be deemed to be borrowed
amounts under PNC’s Commitment and not the Commitment of any other Lender) and
(ii) the Revolving Facility Usage. All Commitment Fees shall be payable in
arrears quarterly on the first Business Day of each April, July, October and
January, commencing July 1, 2019, and on the Termination Date.

(b) Agent’s Fees. The Borrower shall pay to the Agent the administrative and
other fees at the times and in the amounts agreed upon in the Fee Letter.

 

34



--------------------------------------------------------------------------------

Section 2.06 Optional Termination or Reduction of the Commitments. The Borrower
shall have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the unused portions of
the respective Commitments of the Lenders, provided, that each partial reduction
shall be in the aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and provided further that any such reduction or
termination shall be accompanied by prepayment of the Revolving Credit Advances,
Swing Line Advances, Reimbursement Obligations, Letter of Credit Borrowings
and/or cash collateral with respect to any outstanding Letters of Credit, as the
case may be, together with accrued and unpaid Commitment Fees, and the full
amount of interest accrued on the principal sum to be prepaid (and all amounts
referred to in Section 8.04(c)) to the extent necessary to cause the aggregate
Revolving Facility Usage after giving effect to such prepayments to be equal to
or less than the Commitments as so reduced or terminated. Any notice to reduce
the Commitments under this Section 2.06 shall be irrevocable provided that a
notice of termination of the Commitments in full delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or debt or equity issuances, in which case such notice may be revoked
by the Borrower (by notice to the Agent on or prior to the specified effective
date) if such condition is not satisfied.

Section 2.07 Repayment of Advances. The Borrower shall repay to the Agent for
the ratable account of the Lenders on the Termination Date the aggregate
principal amount of the Revolving Credit Advances and Swing Line Advances then
outstanding.

Section 2.08 Interest on Revolving Credit Advances.

(a) Scheduled Interest. The Borrower shall pay interest on the unpaid principal
amount of each Revolving Credit Advance owing to each Lender from the date of
such Revolving Credit Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i) Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in effect
from time to time, payable in arrears quarterly on the first Business Day of
each April, July, October and January, commencing July 1, 2019, during such
periods and on the date such Base Rate Advance shall be Converted or paid in
full.

(ii) Eurodollar Rate Advances. During such periods as such Revolving Credit
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Revolving Credit Advance to the sum of (x) the
Eurodollar Rate for such Interest Period for such Revolving Credit Advance plus
(y) the Applicable Margin in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Agent may, and upon the request of the Required Lenders shall,
require the Borrower to pay interest (“Default Interest on Revolving Credit
Advances and Other Amounts”) on (i) the unpaid principal amount of each
Revolving Credit Advance owing to each Lender,

 

35



--------------------------------------------------------------------------------

payable in arrears on the dates referred to in clause (a)(i) or (a)(ii) above,
as the case may be, at a rate per annum equal at all times to 2% per annum above
the rate per annum required to be paid on such Revolving Credit Advance pursuant
to clause (a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by
law, the amount of any interest, fee or other amount payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on Base Rate Advances pursuant to
clause (a)(i) above, provided, however, that following acceleration of the
Advances pursuant to Section 6.01, Default Interest on Revolving Credit Advances
and Other Amounts shall accrue and be payable hereunder whether or not
previously required by the Agent and shall be paid in full on demand.

Section 2.09 Interest Rate Determination.

(a) The Agent shall give prompt notice to the Borrower and the Lenders of the
applicable interest rate determined by the Agent for purposes of
Section 2.08(a)(i) or (ii).

(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that the Eurodollar Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Base Rate
Advances into, Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Revolving Credit Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default under
Section 6.01(e) or, at the discretion of the Agent or upon the request of the
Required Lenders upon the occurrence and during the continuance of any other
Event of Default, (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended.

(f) If on any date on which a Eurodollar Rate would otherwise be determined, the
Agent shall have determined that: (i) adequate and reasonable means do not exist
for ascertaining such Eurodollar Rate, or (ii) a contingency has occurred which
materially and adversely affects the London interbank eurodollar market relating
to the Eurodollar Rate,

 

36



--------------------------------------------------------------------------------

(A) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

(B) with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), and

(C) the obligation of the Lenders to make Eurodollar Rate Advances or to Convert
Revolving Credit Advances into Eurodollar Rate Advances shall be suspended until
the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.

(g) (i) Notwithstanding anything herein to the contrary, if the Agent determines
(which determination shall be final and conclusive, absent manifest error) that
either (A)(I) the circumstances set forth in Section 2.09(f) have arisen and are
unlikely to be temporary, or (II) the circumstances set forth in Section 2.09(f)
have not arisen but the applicable supervisor or administrator (if any) of the
Eurodollar Rate or an Official Body having jurisdiction over the Agent has made
a public statement identifying the specific date after which the Eurodollar Rate
shall no longer be used for determining interest rates for loans in Dollars
(either such date, a “Eurodollar Rate Termination Date”), or (B) a rate other
than the Eurodollar Rate has become a widely recognized benchmark rate for newly
originated loans in U.S. Dollars in the U.S. market, then the Agent may (in
consultation with the Borrower) choose a replacement index for the Eurodollar
Rate and make adjustments to applicable margins and related amendments to this
Agreement as referred to below such that, to the extent practicable, the all-in
interest rate based on the replacement index will be substantially equivalent to
the all-in Eurodollar Rate-based interest rate in effect prior to its
replacement.

(ii) The Agent and the Borrower shall enter into an amendment to this Agreement
to reflect the replacement index, the adjusted margins and such other related
amendments as may be appropriate, in the discretion of the Agent, for the
implementation and administration of the replacement index-based rate.
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including, without limitation, Section 8.01), such amendment shall
become effective without any further action or consent of any other party to
this Agreement at 5:00 p.m. New York City time on the tenth (10th) Business Day
after the date a draft of the amendment is provided to the Lenders, unless the
Agent receives, on or before such tenth (10th) Business Day, a written notice
from the Required Lenders stating that such Lenders object to such amendment.

 

37



--------------------------------------------------------------------------------

(iii) Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (A) will be determined with due consideration
to the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a Eurodollar Rate-based rate to a replacement index-based rate, and (B) may
also reflect adjustments to account for (I) the effects of the transition from
the Eurodollar Rate to the replacement index and (II) yield- or risk-based
differences between the Eurodollar Rate and the replacement index.

(iv) Until an amendment reflecting a new replacement index in accordance with
this Section 2.09(g) is effective, each advance, conversion and renewal of a
Eurodollar Rate Advance will continue to bear interest with reference to the
Eurodollar Rate; provided however, that if the Agent determines (which
determination shall be final and conclusive, absent manifest error) that a
Eurodollar Rate Termination Date has occurred, then following the Eurodollar
Rate Termination Date, until such time as an amendment reflecting a replacement
index and related matters as described above is implemented, (x) all Eurodollar
Rate Advances shall automatically be converted to Base Rate Advances and (y) the
Daily LIBOR Rate component shall no longer be utilized in determining the Base
Rate.

(v) Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

Section 2.10 Continuation or Optional Conversion of Revolving Credit Advances.
The Borrower may on any Business Day, upon notice given to the Agent not later
than 1:00 p.m. (Pittsburgh, Pennsylvania time) on the third Business Day prior
to the date of the proposed Continuation or Conversion of any Revolving Credit
Advances and subject to the provisions of Sections 2.09 and 2.13, (a) continue
any Eurodollar Rate Advances as Eurodollar Rate Advances for a new Interest
Period or (b) Convert all Revolving Credit Advances of one Type comprising the
same Revolving Credit Borrowing into Revolving Credit Advances of the other
Type; provided, however, that (x) any continuation of Eurodollar Rate Advances
or Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
(y) any continuation of Eurodollar Rate Advances or any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(b) and no continuation or Conversion of
any Revolving Credit Advances shall result in more separate Revolving Credit
Borrowings than permitted under Section 2.02(b). Each such notice with respect
to any continuation of Eurodollar Rate Advances or Conversion of Base Rate
Advances shall, within the restrictions specified above, specify (i) the date of
such continuation or Conversion, (ii) the Revolving Credit Advances to be
continued or Converted, and (iii) with respect to any continuation of Eurodollar
Rate Advances or Conversion of Base Rate Advances into Eurodollar Rate Advances,
the duration of the Interest Period for each such Advance. Each notice of
continuation or Conversion shall be irrevocable and binding on the Borrower.

Section 2.11 Optional Prepayments of Revolving Credit Advances. The Borrower
may, upon notice not later than 1:00 p.m. (Pittsburgh, Pennsylvania time) at
least three Business Days’ prior to the date of such prepayment, in the case of
Eurodollar Rate Advances, and not later than 1:00 p.m. (Pittsburgh, Pennsylvania
time) on the date of such prepayment, in the case of Base

 

38



--------------------------------------------------------------------------------

Rate Advances, to the Agent stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding principal amount of the Revolving Credit Advances comprising
part of the same Revolving Credit Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (x) each partial prepayment, in the case
of a Revolving Credit Borrowing comprised of Eurodollar Rate Advances, shall be
in an aggregate principal amount of $5,000,000 and in the case of a Revolving
Credit Borrowing comprised of Base Rate Advances, shall be in an aggregate
principal amount of $1,000,000 or, in each case, an integral multiple of
$1,000,000 in excess thereof, (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall (i) be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(c) and (ii) notify the Agent
which Eurodollar Rate Advances are being prepaid and (z) any notice of
prepayment under this Section 2.11 shall be irrevocable provided that a notice
of prepayment in full delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or debt or equity
issuances, in which case such notice may be revoked by the Borrower (by notice
to the Agent on or prior to the specified effective date) if such condition is
not satisfied.

Section 2.12 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Eurodollar Rate) or the Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Rate Advances made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting into, continuing or
maintaining any Eurodollar Rate Advance (or of maintaining its obligation to
make any such Advance), or to increase the cost to such Lender, the Issuing
Lender or such other Recipient of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender, the Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender or the Issuing Lender, the Borrower shall promptly pay to any such
Lender, the Issuing Lender or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Lender
or such other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.

 

39



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any Applicable
Lending Office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Commitment of
such Lender or the Advances made by, or participations in Letters of Credit or
Swing Line Advances held by, such Lender, or the Letters of Credit issued by the
Issuing Lender, to a level below that which such Lender or the Issuing Lender or
such Lender’s or the Issuing Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy or liquidity), then from time
to time upon written request of such Lender or the Issuing Lender the Borrower
shall promptly pay to such Lender or the Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 2.13 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance and (b) the obligation of the Lenders
to make Eurodollar Rate

 

40



--------------------------------------------------------------------------------

Advances or to Convert Revolving Credit Advances into Eurodollar Rate Advances
shall be suspended until the Agent shall notify the Borrower and the Lenders
that the circumstances causing such suspension no longer exist; provided,
however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, subject such Lender to any unreimbursed cost or expense
or otherwise be disadvantageous to such Lender.

Section 2.14 Payments and Computations.

(a) The Borrower shall make each payment hereunder, irrespective of any right of
counterclaim or set-off, not later than 3:00 p.m. (Pittsburgh, Pennsylvania
time) on the day when due in U.S. dollars to the Agent at the Agent’s Account in
same day funds. The Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest or Commitment Fees
ratably (other than amounts payable pursuant to Section 2.03, 2.12, 2.15 or
8.04(c), as provided in Section 2.21 or the payment to an Issuing Lender of its
fronting fees) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon any Assuming Lender becoming a Lender hereunder as a result of a
Commitment Increase pursuant to Section 2.19, and upon the Agent’s receipt of
such Lender’s Assumption Agreement and recording of the information contained
therein in the Register, from and after the applicable Increase Date, the Agent
shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby to the Assuming Lender.
Upon its acceptance of an Assignment and Assumption and recording of the
information contained therein in the Register pursuant to Section 8.07(b), from
and after the effective date specified in such Assignment and Assumption, the
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) The Borrower hereby authorizes each Lender and each Issuing Lender, if and
to the extent payment owed to such Lender or such Issuing Lender is not made
when due hereunder or under the Note held by such Lender to charge from time to
time against any or all of the Borrower’s accounts with such Lender or such
Issuing Lender any amount so due.

(c) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate, the Federal Funds Rate or
the Overnight Bank Funding Rate and of Commitment Fees, Letter of Credit Fees
and fronting fees shall be made by the Agent on the basis of a year of 360 days,
in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest,
Commitment Fees, Letter of Credit Fees or fronting fees are payable. Each
determination by the Agent of an interest rate or component thereof under this
Agreement shall be conclusive and binding for all purposes, absent manifest
error.

 

41



--------------------------------------------------------------------------------

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees (including Commitment
Fees, Letter of Credit Fees and fronting fees), as the case may be; provided,
however, that, if such extension would cause payment of interest on or principal
of Eurodollar Rate Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.

(e) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation.

Section 2.15 Taxes.

(a) Defined Terms. For purposes of this Section 2.15, the term “Lender” includes
any Issuing Lender and the term “Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Law. If any Law
(as determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Official Body in accordance with Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(c) Payment of Other Taxes. The Borrower shall timely pay to the relevant
Official Body in accordance with Law, or at the option of the Agent, timely
reimburse it for the payment of, any Other Taxes.

 

42



--------------------------------------------------------------------------------

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) Business Days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within ten (10) Business Days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent the
Borrower has not already indemnified the Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 8.07(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to any Lender by the Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Agent to set off and apply any and all amounts
at any time owing to such Lender under any Loan Document or otherwise payable by
the Agent to the Lender from any other source against any amount due to the
Agent under this subsection (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to an Official Body pursuant to this Section 2.15, the Borrower
shall deliver to the Agent the original or a certified copy of a receipt issued
by such Official Body evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.15(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

43



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E; or

 

44



--------------------------------------------------------------------------------

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Law to permit the Borrower
or the Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out of pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Official Body

 

45



--------------------------------------------------------------------------------

with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this subsection (h) (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body. Notwithstanding anything
to the contrary in this subsection (h), in no event will the indemnified party
be required to pay any amount to an indemnifying party pursuant to this
subsection (h) the payment of which would place the indemnified party in a less
favorable net after Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

Section 2.16 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set off,
or otherwise) on account of the Revolving Credit Advances owing to it (other
than pursuant to Section 2.12, 2.15 or 8.04(c)) in excess of its ratable share
of payments on account of the Revolving Credit Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances owing to them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

Section 2.17 Evidence of Debt.

(a) Each Lender (including the Swing Line Lender) shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Revolving Credit Advance owing
to such Lender from time to time and, with respect to the Swing Line Lender,
each Swing Line Advance, including the amounts of principal and interest payable
and paid to such Lender from time to time hereunder in respect of Revolving
Credit Advances and Swing Line Advances. The Borrower agrees that upon notice by
any Lender to the Borrower (with a copy of such notice to

 

46



--------------------------------------------------------------------------------

the Agent) to the effect that a Revolving Credit Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Revolving Credit Advances owing to, or to be made
by, such Lender, the Borrower shall promptly execute and deliver to such Lender
a Revolving Credit Note payable to such Lender in a principal amount up to the
Commitment of such Lender.

(b) The Register maintained by the Agent pursuant to Section 8.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Revolving Credit Borrowing made hereunder, the Type of Advances (including
continuations and Conversions thereof) comprising such Revolving Credit
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
date and amount of each Swing Line Advance, (iii) the terms of each Assumption
Agreement and each Assignment and Assumption delivered to and accepted by it,
(iv) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (v) the amount of any
sum received by the Agent from the Borrower hereunder and each Lender’s share
thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

Section 2.18 Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) for general corporate
purposes of the Borrower and its Subsidiaries, including the refinancing of the
Existing Credit Agreement, working capital and capital expenditures.

Section 2.19 Increase in the Aggregate Commitments.

(a) The Borrower may by notice to the Agent, request that the aggregate amount
of the Commitment be increased by an amount of $10,000,000 or an integral
multiple thereof (each a “Commitment Increase”) to be effective as of a date
that is at least 30 days prior to the scheduled Termination Date then in effect
(the “Increase Date”) as specified in the related notice to the Agent; provided,
however that (i) in no event shall the aggregate amount of the Commitments at
any time exceed $500,000,000 and (ii) on the date of any request by the Borrower
for a Commitment Increase and on the related Increase Date, the applicable
conditions set forth in Article III shall be satisfied.

(b) The Agent shall promptly notify the Lenders of a request by the Borrower for
a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and
(iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing

 

47



--------------------------------------------------------------------------------

to participate in such requested Commitment Increase (each an “Increasing
Lender”) shall, in its sole discretion, give written notice to the Agent on or
prior to the Commitment Date of the amount by which it is willing to increase
its Commitment. If the Lenders notify the Agent that they are willing to
increase the amount of their respective Commitments by an aggregate amount that
exceeds the amount of the requested Commitment Increase, the requested
Commitment Increase shall be allocated among the Lenders willing to participate
therein in such amounts as are agreed between the Borrower and the Agent.

(c) Promptly following each Commitment Date, the Agent shall notify the Borrower
as to the amount, if any, by which the Lenders are willing to participate in the
requested Commitment Increase. If the aggregate amount by which the Lenders are
willing to participate in any requested Commitment Increase on any such
Commitment Date is less than the requested Commitment Increase, then the
Borrower may extend offers to one or more Eligible Assignees to participate in
any portion of the requested Commitment Increase that has not been committed to
by the Lenders as of the applicable Commitment Date; provided, however, that the
Commitment of each such Eligible Assignee shall be in an amount of $5,000,000 or
an integral multiple of $1,000,000 in excess thereof (or such lower amount as
the Borrower and the Agent otherwise agree).

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.19(c) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.19(b)) as of such Increase Date; provided,
however, that the Agent shall have received on or before such Increase Date the
following, each dated such date:

(i) (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel);

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the
Borrower; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 p.m. (Pittsburgh, Pennsylvania time) of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 p.m. (Pittsburgh, Pennsylvania time)
on the Increase Date,

 

48



--------------------------------------------------------------------------------

make available for the account of its Applicable Lending Office to the Agent at
the Agent’s Account, in same day funds, in the case of such Assuming Lender, an
amount equal to such Assuming Lender’s ratable portion of the Revolving Credit
Borrowings then outstanding (calculated based on its Ratable Share after giving
effect to the relevant Commitment Increase) and, in the case of such Increasing
Lender, an amount equal to the excess (if any) of (i) such Increasing Lender’s
ratable portion of the Revolving Credit Borrowings then outstanding (calculated
based on its Ratable Share after giving effect to the relevant Commitment
Increase) over (ii) such Increasing Lender’s ratable portion of the Revolving
Credit Borrowings then outstanding (calculated based on its Commitment (without
giving effect to the relevant Commitment Increase) as a percentage of the
aggregate Commitments (without giving effect to the relevant Commitment
Increase)). After the Agent’s receipt of such funds from each such Increasing
Lender and each such Assuming Lender, the Agent will promptly thereafter cause
to be distributed like funds to the other Lenders for the account of their
respective Applicable Lending Offices in an amount to each other Lender such
that the aggregate amount of the outstanding Revolving Credit Advances owing to
each Lender after giving effect to such distribution equals such Lender’s
ratable portion of the Revolving Credit Borrowings then outstanding (calculated
based on its Ratable Share after giving effect to the relevant Commitment
Increase).

In addition, on each Increase Date, each Lender that is increasing its
Commitment and each Assuming Lender that is joining this Agreement shall be
deemed to have irrevocably and unconditionally purchased and received, without
recourse or warranty, from the Lenders party to this Agreement immediately prior
to the Increase Date, an undivided interest and participation in any Letter of
Credit and Swing Line Advance then outstanding, ratably, such that each Lender
(including each Lender increasing its Commitment and each Assuming Lender that
is joining this Agreement) holds a participation interest in each such Letter of
Credit and Swing Line Advance in the amount of its then Ratable Share thereof.

Section 2.20 Extension of Termination Date. Without any further action by or
consent of the Lenders, the Termination Date shall be extended to June 26, 2024,
if, on or before the date that is 364 days after the Effective Date, the
Borrower shall have delivered to the Agent (each in form and substance
satisfactory to the Agent) the following: (a) a copy of the securities
certificate registered with the Pennsylvania Public Utility Commission (the
“Securities Certificate”) authorizing the Borrower’s incurring indebtedness
hereunder with a maturity date of June 26, 2024, (b) an opinion of counsel to
the Borrower (which may be in-house counsel) stating that (i) the Securities
Certificate has been registered with the Pennsylvania Public Utility Commission
in accordance with Chapter 19 of the Pennsylvania Public Utility Code and by
virtue of such registration, authorizes the Borrower to incur indebtedness
hereunder with a maturity date of June 26, 2024 and (ii) no other authorizations
are required by the Pennsylvania Public Utility Commission or by any other
Official Body having jurisdiction over the Borrower and (c) copies of corporate
resolutions certified by the Secretary or Assistant Secretary of the Borrower,
or such other evidence as may be satisfactory to the Agent, demonstrating that
the Borrower’s incurrence of indebtedness hereunder with a maturity date of
June 26, 2024 has been duly authorized by all necessary corporate action,
together with an opinion of counsel to the Borrower (which may be in-house
counsel) to such effect.

 

49



--------------------------------------------------------------------------------

Section 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary (including Sections 2.04(b) and 2.05(a)), if any Lender becomes
a Defaulting Lender, then the following provisions shall apply for so long as
such Lender is a Defaulting Lender:

(a) (i) No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(ii) No Defaulting Lender shall be entitled to receive fees payable pursuant to
Section 2.04(b) for any period during which that Lender is a Defaulting Lender
unless it has provided cash collateral pursuant to Section 2.21(c) but then,
only to the extent allocable to its Ratable Share of the stated amount of
Letters of Credit for which it has provided such cash collateral.

(iii) With respect to any fees payable pursuant to Section 2.04(b) not required
to be paid to any Defaulting Lender pursuant to clause (i) or (ii) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Obligations or Swing Line Advances
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(b) below, (y) pay to the Issuing Lender and the Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Lender’s or the Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(b) All or any part of such Defaulting Lender’s participation in Letter of
Credit Obligations and Swing Line Advances shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Ratable Shares
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving
Facility Usage of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation. If the reallocation described above in
this clause cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
cash collateralize the Issuing Lender’s and the Swing Line Lender’s Fronting
Exposure as follows:

(i) to the extent that all or any part of such Defaulting Lender’s pro rata
portion of Swing Line Advances cannot be reallocated pursuant to
Section 2.21(b), then the Borrower shall (A) within 15 days following notice
from the Agent until such Defaulting Lender ceases to be a Defaulting Lender
under this Agreement, establish and, thereafter, maintain a special collateral
account (the “Swing Line Collateral Account”) with the Agent, in the name of the
Borrower but under the sole dominion and control of the Agent, (B) grant to the
Agent for the benefit of the Swing Line Lender and the other

 

50



--------------------------------------------------------------------------------

Lenders, solely as security for repayment of the unallocated portion of such
Defaulting Lender’s Ratable Share of outstanding Swing Line Advances, a security
interest in and to the Swing Line Collateral Account and any funds that may
thereafter be deposited therein and (C) maintain in the Swing Line Collateral
Account an amount equal to the unallocated portion of such Defaulting Lender’s
Ratable Share of outstanding Swing Line Advances; and

(ii) to the extent that all or any part of such Defaulting Lender’s
participations in outstanding Letters of Credit cannot be reallocated pursuant
to Section 2.21(b), then the Borrower (A) shall, within 15 days following notice
from the Agent until such Defaulting Lender ceases to be a Defaulting Lender
under this Agreement, establish and, thereafter, maintain a special collateral
account (the “Letter of Credit Collateral Account”) with the Agent in the name
of the Borrower but under the sole dominion and control of the Agent, (B) grant
to the Agent for the benefit of the Issuing Lenders and the other Lenders, as
security for the unallocated portion of such Defaulting Lender’s Ratable Share
of all Letter of Credit Obligations, a security interest in the Letter of Credit
Collateral Account and any funds that may be deposited therein and (C) shall
maintain in the Letter of Credit Collateral Account an amount equal to the
unallocated portion of such Defaulting Lender’s Ratable Share of all Letter of
Credit Obligations, regardless of whether any Letters of Credit have then been
drawn;

(c) So long as any Lender is a Defaulting Lender, (i) the Swing Line Lender
shall not be required to, but in its sole discretion may from time to time elect
to, fund any Swing Line Advance, (ii) no Issuing Lender shall be required to,
but in its sole discretion may from time to time elect to, issue, amend or
increase any Letter of Credit, unless in each case it is satisfied in its sole
discretion that the related exposure will be 100% covered by the Non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.21(b) and (iii) participating interests in any newly made Swing
Line Advance or any newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.21(b) (and such Defaulting Lender shall not participate therein);

(d) Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VI or otherwise) or received by the Agent from
a Defaulting Lender pursuant to Section 8.05 shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Lender or the Swing Line Lender hereunder; third, pro rata to cash
collateralize the Issuing Lender’s and the Swing Line Lender’s Fronting Exposure
with respect to such Defaulting Lender in accordance with clause (b) above;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Advance in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrower,
to be held in a deposit account and released pro rata in order to (i) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Advances under this Agreement and (ii) cash collateralize the Issuing Lender’s
future Fronting Exposure with respect to such

 

51



--------------------------------------------------------------------------------

Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with clause (b) above; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lender or the Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lender or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Advances or Letter
of Credit Obligations in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Advances were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 3.02 were satisfied or waived, such payment shall be applied solely to
pay the Advances of, and Letter of Credit Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Advances of, or Letter of Credit Obligations owed to, such Defaulting
Lender until such time as all Advances and funded and unfunded participations in
Letter of Credit Obligations and Swing Line Advances are held by the Lenders pro
rata in accordance with their respective Ratable Shares without giving effect to
Section 2.21(b). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.21(d) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto; and

(e) In the event that the Borrower, the Agent, the Issuing Lender and the Swing
Line Lender each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swing Line
Advances and the Letter of Credit participations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Ratable Share and on such
date such Lender shall purchase at par such of the Revolving Credit Advances of
the other Lenders as the Agent shall determine may be necessary in order for
such Lender to hold such Revolving Credit Advances in accordance with its
Ratable Share (without giving effect to Section 2.21(b)).

Section 2.22 Mitigation, Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. In addition to the provisions in
Section 2.13, if any Lender requests compensation under Section 2.12, or
requires the Borrower to pay any additional amount to any Lender or any Official
Body for the account of any Lender pursuant to Section 2.15, then such Lender
shall (at the request of the Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or Section 2.15, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

52



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay additional amounts to any
Lender or any Official Body for the account of any Lender pursuant to
Section 2.15 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.22(a), or if
any Lender is a Defaulting Lender hereunder or becomes a Non- Consenting Lender,
or any Lender gives a notice under Section 2.13, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 8.07), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 8.07;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 8.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Law; and

(v) in the case of any assignment resulting from a Lender becoming a Non-
Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
to cease to apply.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

Section 3.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective, and the obligations of the Lenders to make Revolving Credit Advances
and of the Issuing Lenders to issue Letters of Credit hereunder shall become
effective, on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:

 

53



--------------------------------------------------------------------------------

(a) There shall have occurred no Material Adverse Change since September 30,
2018.

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the Borrower or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) would be reasonably likely
to have a Material Adverse Effect other than the matters disclosed in the SEC
Reports prior to the date hereof (the “Disclosed Litigation”) or (ii) purports
to affect the legality, validity or enforceability of this Agreement or any Note
or the consummation of the transactions contemplated hereby, and there shall
have been no change in the Disclosed Litigation that would have a Material
Adverse Effect.

(c) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(d) The Borrower shall have notified the Agent in writing as to the proposed
Effective Date.

(e) The Borrower shall have paid, or will pay with the initial Advance on the
Effective Date, all accrued fees and expenses of the Agent and the Lenders
(including, to the extent invoiced, the reasonable and documented accrued fees
and expenses of counsel to the Agent).

(f) On the Effective Date, the following statements shall be true and the Agent
shall have received a certificate signed by a duly authorized officer of the
Borrower, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct in
all material respects (except that any representation or warranty which is
already qualified as to materiality or by reference to a Material Adverse Effect
shall be correct in all respects) on and as of the Effective Date,

(ii) No Material Adverse Change has occurred since September 30, 2018, and

(iii) No event has occurred and is continuing that constitutes a Default.

(g) The Agent shall have received the following, each dated the Effective Date,
in form and substance satisfactory to the Agent and (except for the Revolving
Credit Notes and the Swing Line Note) in sufficient copies for each Lender:

(i) Either (x) a counterpart of this Agreement signed on behalf of the Agent,
the Borrower and each Initial Lender or (y) evidence satisfactory to the Agent
(which may include an electronic transmission) that such party has signed a
counterpart of this Agreement.

 

54



--------------------------------------------------------------------------------

(ii) The Revolving Credit Notes to the Lenders to the extent requested by any
Lender pursuant to Section 2.17, and a Swing Line Note to the Swing Line Lender
to the extent requested by the Swing Line Lender.

(iii) Such documents and certificates as the Agent may reasonably request
relating to the organization, existence and good standing of the Borrower.

(iv) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.

(v) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

(vi) (x) A favorable opinion of Latham & Watkins LLP, counsel for the Borrower,
substantially in the form of Exhibit D-1 hereto and as to such other matters as
any Lender through the Agent may reasonably request and (y) a favorable opinion
of in-house counsel for the Borrower, substantially in the form of Exhibit D-2
hereto and as to such other matters as any Lender through the Agent may
reasonably request.

(h) The Borrower shall have terminated the commitments of the lenders and repaid
or prepaid all of the obligations under (or shall have provided for the
repayment or prepayment thereof with the proceeds of the initial Revolving
Credit Borrowing and Swing Line Advances to be made hereunder on the Effective
Date) the Existing Credit Agreement, and each of the Lenders that is a party to
the Existing Credit Agreement hereby waives, upon execution of this Agreement,
any notice required by the Existing Credit Agreement relating to the termination
of commitments thereunder and any claim for compensation under Section 8.04(c)
of the Existing Credit Agreement in connection with the payments made on the
Effective Date. In furtherance thereof, the parties hereto that are parties to
the Existing Credit Agreement hereby acknowledge that the commitments under the
Existing Credit Agreement are terminated.

(i) To the extent requested by the Agent or any Lender, an executed Beneficial
Ownership Certification for the Borrower and such other documentation and other
information requested in connection with applicable “know your customer”,
Anti-Terrorism Laws and Anti-Corruption Laws, including the Patriot Act.

Section 3.02 Conditions Precedent to Each Revolving Credit Borrowing, Swing Line
Advance, Letter of Credit and Commitment Increase. The obligation of each Lender
to make an Advance and of each Issuing Lender to issue, amend, renew or extend
any Letter of Credit, and the occurrence of any Commitment Increase, shall be
subject to the conditions precedent that the Effective Date shall have occurred
and on the date of such Notice of Revolving Credit Borrowing, Notice of Swing
Line Borrowing, request for the issuance, amendment, renewal or extension of a
Letter of Credit or Increase Date, as the case may be, the following statements
shall be true (and each of the giving of the applicable Notice of Revolving
Credit Borrowing or

 

55



--------------------------------------------------------------------------------

Notice of Swing Line Advance, request for the issuance, amendment, renewal or
extension of a Letter of Credit or request for a Commitment Increase, and the
acceptance by the Borrower of the proceeds of such Revolving Credit Borrowing or
Swing Line Advance or issuance, amendment, renewal or extension of such Letter
of Credit, as the case may be, shall constitute a representation and warranty by
the Borrower that on the date thereof such statements are true):

(a) the representations and warranties contained in Section 4.01 are true and
correct in all material respects (except that any representation or warranty
which is already qualified as to materiality or by reference to a Material
Adverse Effect shall be true and correct in all respects) on and as of such
date, before and after giving effect to such Revolving Credit Borrowing, Swing
Line Advance, Letter of Credit issuance, amendment, renewal or extension or
Commitment Increase, as the case may be, and to the application of the proceeds
therefrom, as though made on and as of such date, except to the extent such
representations and warranties expressly relate to any earlier date, in which
case such representations and warranties were true and correct in all material
respects (except that any representation or warranty which is qualified as to
materiality or by reference to a Material Adverse Effect shall be true and
correct in all respects) as of such earlier date, and

(b) no event has occurred and is continuing, or would result from such Revolving
Credit Borrowing, Swing Line Advance, Letter of Credit issuance, amendment,
renewal or extension or Commitment Increase or from the application of the
proceeds therefrom, that constitutes a Default.

Section 3.03 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Agent on behalf of all Lenders, designates as the proposed Effective
Date, specifying its objection thereto. The Agent shall promptly notify the
Lenders of the occurrence of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and currently
subsisting under the laws of the Commonwealth of Pennsylvania. The Borrower has
all requisite power and authority to carry on its business in all material
respects as now conducted and is qualified to do business in every jurisdiction
where such qualification is required, except where the failure to have such
power, authority or qualification, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by the Borrower of this Agreement,
the Notes and the other Loan Documents to be delivered by it, and the
consummation of the transactions contemplated hereby, are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not contravene (i) the Borrower’s charter or by-laws or (ii) any
applicable law or any contractual restriction binding on or affecting the
Borrower (except where such contravention, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect), and
will not result in or require the creation or imposition of any Lien prohibited
by this Agreement, provided that any increase of the Commitments in accordance
with Section 2.19 shall require corporate action for the due authorization
thereof prior to the effectiveness of such increase.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Official Body or any other third party is required for the due
execution, delivery and performance by the Borrower of this Agreement or the
Notes to be delivered by it, provided that any increase of the Commitments in
accordance with Section 2.19 and the extension of the Termination Date in
accordance with Section 2.20 shall require appropriate Official Body or third
party authorization thereof prior to the effectiveness of such increase or such
extension, as the case may be.

(d) This Agreement has been, and each of the Notes to be delivered by it when
delivered hereunder will have been, duly executed and delivered by the Borrower.
This Agreement is, and each of the Notes when delivered hereunder will be, the
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with their respective terms.

(e) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
September 30, 2018, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Ernst & Young LLP, and the Consolidated balance
sheet of the Borrower and its Subsidiaries as at March 31, 2019, and the related
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for six months then ended, copies of which have been included in
the SEC Filings prior to the date hereof, fairly present in all material
respects, subject, in the case of said balance sheet as at March 31, 2019, and
said statements of income and cash flows for the six months then ended, to
year-end audit adjustments and the presentation of footnotes not required by
Regulation S-X to be included in interim financial statements, the Consolidated
financial condition of the Borrower and its Subsidiaries as at such dates and
the Consolidated results of the operations of the Borrower and its Subsidiaries
for the periods ended on such dates, all in accordance with generally accepted
accounting principles consistently applied.

(f) There is no pending or threatened action, suit, investigation, litigation or
proceeding, including, without limitation, any Environmental Action, affecting
the Borrower or any of its Subsidiaries before any court, governmental agency or
arbitrator that (i) would be reasonably likely to have a Material Adverse Effect
(other than the Disclosed Litigation) or (ii) purports to affect the legality,
validity or enforceability of this Agreement or any Note or the consummation of
the transactions contemplated hereby, and there has been no change in the
status, or financial effect on the Borrower or any of its Subsidiaries, of the
Disclosed Litigation that would have a Material Adverse Effect.

 

57



--------------------------------------------------------------------------------

(g) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System), and no
proceeds of any Advance will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.

(h) The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(i) No written information (other than financial projections and other
forward-looking information and information of a general economic or industry
specific nature), exhibit or report furnished by the Borrower to the Agent or
any Lender pursuant to the terms of this Agreement, nor any of the information
contained herein, when taken as a whole, on the date so provided, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements made therein and herein not misleading in light
of the circumstances under which they were made. With respect to projections,
the Borrower represents only that such information was prepared in good faith
based on assumptions believed to be reasonable at the time of preparation
thereof and when delivered to the Agent or the Lenders; it being understood that
such projections may vary from actual results and that such variances may be
material.

(j) [Reserved].

(k) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.

(l) Each Covered Person has implemented and maintains in effect policies and
procedures designed to ensure compliance by such Covered Person and its
respective directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions, and the Covered Persons and to the
knowledge of the Borrower, its officers, employees, directors and agents, are in
compliance with Anti-Corruption Laws, Anti-Terrorism Laws and applicable
Sanctions in all material respects. None of the Covered Persons, nor to the
knowledge of the Borrower or any other Covered Person, any of their respective
directors, officers, employees, agents or representatives of any Covered Persons
that will act in any capacity in connection with or benefit from the credit
facility established hereby, (i) is a Sanctioned Person or currently the subject
or target of any Sanctions, (ii) is controlled by or acting on behalf of a
Sanctioned Person, (iii) is located, organized or resident in a Sanctioned
Country, (iv) is under administrative, civil or criminal investigation for an
alleged violation of, or received notice from or made a voluntary disclosure to
any governmental entity regarding a possible violation of, Anti-Corruption Laws,
Anti-Terrorism Laws or Sanctions by a governmental authority that enforces
Sanctions or any Anti-Corruption Laws or Anti-Terrorism Laws, or (v) directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons. No borrowing, Letter of Credit or the use of the proceeds
thereof or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

 

58



--------------------------------------------------------------------------------

(m) Each Beneficial Ownership Certification (if any) executed and delivered to
the Agent and Lenders for the Borrower on or prior to the Effective Date, as
updated from time to time in accordance with this Agreement, is accurate,
complete and correct as of the Effective Date and as of the date any such update
is delivered.

ARTICLE V

COVENANTS OF THE BORROWER

Section 5.01 Affirmative Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit shall remain outstanding, any other amount shall remain
unpaid hereunder or under any Note or any Lender shall have any Commitment
hereunder, the Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA, Environmental Laws and
the Patriot Act, except where the necessity of compliance therewith is contested
in good faith by appropriate proceedings or except where the failure to comply
would not reasonably be expected to have a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property, except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings, against which appropriate
reserves are being maintained in accordance with GAAP or except where the
failure to comply would not reasonably be expected to have a Material Adverse
Effect.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates; provided,
however, that the Borrower and its Subsidiaries may self-insure to the extent
consistent with prudent business practice.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence,
rights (charter and statutory) and franchises; provided, however, that the
Borrower and its Subsidiaries may consummate any merger or consolidation
permitted under Section 5.02(b) and provided further that neither the Borrower
nor any of its Subsidiaries shall be required to preserve any right or franchise
if the Board of Directors of the Borrower or such Subsidiary shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Borrower or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Borrower and
its Subsidiaries taken as a whole or the Lenders.

 

59



--------------------------------------------------------------------------------

(e) Visitation Rights. At reasonable times and upon five Business Days prior
notice, permit the Agent or any of the Lenders or any agents or representatives
thereof at their respective expense, to examine the records and books of account
of, and visit the properties of, the Borrower and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their officers or directors and with their independent
certified public accountants.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
such Subsidiary in accordance with generally accepted accounting principles in
effect from time to time.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Material Subsidiaries to maintain and preserve, all of its material properties
that are necessary in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

(h) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 50 days after the end of each
of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments and the presentation of footnotes not
required by Regulation S-X to be included in interim financial statements) by a
Responsible Officer of the Borrower as having been prepared in accordance with
GAAP and certificates of a Responsible Officer of the Borrower as to compliance
with the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03;

(ii) as soon as available and in any event within 95 days after the end of each
fiscal year of the Borrower, a copy of the annual audit report for such year for
the Borrower and its Subsidiaries, containing the Consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
acceptable to the Required Lenders by Ernst & Young LLP or other independent
registered certified public accountants of nationally recognized standing and
certificates of a Responsible Officer of the Borrower as to compliance with the
terms of this Agreement and setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.03;

(iii) as soon as possible and in any event within five Business Days after the
Borrower obtains knowledge of any Default continuing on the date of such
statement, a statement of a Responsible Officer of the Borrower setting forth
details of such Default and the action that the Borrower has taken and proposes
to take with respect thereto;

 

60



--------------------------------------------------------------------------------

(iv) promptly after the sending or filing thereof, copies of all reports that
the Borrower sends to any of its securityholders (other than UGI Corporation),
and copies of all reports and registration statements that the Borrower or any
Subsidiary files with the Securities and Exchange Commission or any national
securities exchange;

(v) prompt notice of all actions and proceedings before any court, governmental
agency or arbitrator affecting the Borrower or any of its Subsidiaries of the
type described in Section 4.01(f);

(vi) promptly upon request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”,
Anti-Terrorism Laws and Anti-Corruption Laws (including the Patriot Act), as
from time to time reasonably requested by the Agent or any Lender; and

(vii) such other information respecting the Borrower or any of its Subsidiaries
as any Lender through the Agent may from time to time reasonably request.

The financial statements and other information required to be delivered pursuant
to clauses (i), (ii) and (iv) of this Section 5.01(h) shall be deemed to have
been delivered on the date on which such financial statements and other
information are posted on the website of the Securities and Exchange Commission
at www.sec.gov and the Borrower notifies the Agent in writing thereof. In
addition, the financial statements and other information referred to in the
immediately preceding sentence may be delivered electronically and if so
delivered shall be deemed to be delivered on the date on which (A) the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet at the following website: Webpage: www.ugicorp.com or (B) such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Agent have access (whether a
commercial, third-party website or whether sponsored by the Agent); provided
that the Borrower shall notify the Agent (by telecopier or electronic mail) of
the posting of any such documents and provide to the Agent, if requested, by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

(i) Maintain in effect and enforce policies and procedures designed to ensure
compliance by the Covered Persons and their respective directors, officers,
employees and agents with Anti-Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions.

(j) Use of Proceeds and Letters of Credit. The proceeds of the Advances will be
used for working capital, acquisitions, capital expenditures and other general
corporate purposes, including the refinancing of the Existing Credit Agreement.
Letters of Credit will be used for the Borrower’s and its Subsidiaries’ general
corporate purposes; provided that neither the Agent nor any Lender shall have
any responsibility as to use of such proceeds. None of the Borrower, its
Subsidiaries, or any of its or their respective directors, officers or employees
shall use the proceeds of any Advance or Letter of Credit (x) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to

 

61



--------------------------------------------------------------------------------

any Person in violation of any Anti-Corruption Laws or Anti-Terrorism Laws,
(y) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country or (z) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

(k) Beneficial Ownership Certification and Other Additional Information. The
Borrower shall provide to the Administrative Agent and the Lenders a new
Beneficial Ownership Certification, in form and substance acceptable to the
Administrative Agent and each Lender, when the information in the previously
executed Beneficial Ownership Certification has changed.

Section 5.02 Negative Covenants. So long as any Advance shall remain unpaid, any
Letter of Credit shall remain outstanding, any other amount shall remain unpaid
hereunder or under any Note or any Lender shall have any Commitment hereunder,
the Borrower will not:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

(i) Permitted Liens,

(ii) Liens upon any property acquired, constructed or improved after the date
hereof by the Borrower or a Subsidiary which are created or incurred
contemporaneously with or within 180 days after such acquisition, construction
or improvement to secure or provide for the payment of any part of the purchase
price of such property or the cost of such construction or improvement or Debt
incurred to pay that purchase price or cost of construction or improvement (but
no other amounts), provided, however, that no such Lien shall extend to or cover
any properties of any character other than the real property or equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any properties not theretofore subject to the Lien being extended, renewed or
replaced,

(iii) the Liens existing on the Effective Date and described on Schedule 5.02(a)
hereto,

(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower and Liens existing on assets at the time of
their acquisition; provided that such Liens were not created in contemplation of
such merger, consolidation or acquisition and do not extend to any assets other
than those of the Person so merged into or consolidated with the Borrower or
such Subsidiary or acquired by the Borrower or such Subsidiary or those assets
so acquired, as the case may be,

(v) Liens arising from legal proceedings being contested by the Borrower in good
faith by appropriate legal or administrative proceedings,

 

62



--------------------------------------------------------------------------------

(vi) Liens on cash and cash equivalents securing obligations pursuant to
non-speculative Hedge Agreements,

(vii) [Reserved],

(viii) Liens arising from Section 302 of ERISA or pursuant to the PBGC’s
authority under Title IV of ERISA in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding,

(ix) Liens arising pursuant to any Non-recourse Debt,

(x) Liens arising in connection with the issuance of industrial revenue bonds or
pollution control bonds,

(xi) Liens created in connection with inventory management agreements in the
ordinary course of business that do not in the aggregate materially detract from
the value of the Borrower’s Consolidated assets or materially impair the use
thereof in the operation of its business,

(xii) Liens securing Debt related to an Accounts Receivable Securitization,
provided that the amount of Debt of all such Accounts Receivable Securitizations
does not exceed in the aggregate at any time outstanding $125,000,000,

(xiii) other Liens securing Debt or other obligations in an aggregate principal
amount not to exceed 5% of the Consolidated Total Capital at any time
outstanding, and

(xiv) the replacement, extension or renewal of any Lien permitted by clause
(iii) or (iv) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby.

(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that (i) any Subsidiary of the Borrower may merge or consolidate with or
into, or dispose of assets to, any other Subsidiary of the Borrower, (ii) any
Subsidiary of the Borrower may merge or consolidate with or into, or dispose of
assets to, the Borrower, provided that the Borrower is the surviving entity of
any such merger or consolidation and (iii) the Borrower may merge or consolidate
with or into any other Person so long as the Borrower is the surviving
corporation; provided, in each case, that no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by generally accepted accounting principles.

 

63



--------------------------------------------------------------------------------

(d) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
Effective Date.

Section 5.03 Financial Covenant. So long as any Advance shall remain unpaid, any
Letter of Credit shall remain outstanding, any other amount shall remain unpaid
hereunder or under any Note or any Lender shall have any Commitment hereunder,
the Borrower will maintain a ratio of Consolidated Debt to the Consolidated
Total Capital of not greater than 0.65:1.00 as of the end of any fiscal quarter.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Advance, Letter of
Credit Borrowing or Reimbursement Obligation when the same becomes due and
payable; or the Borrower shall fail to pay any interest on any Advance, Letter
of Credit Borrowing or Reimbursement Obligation or fail to make any other
payment of fees or other amounts payable under this Agreement, any Note or any
other Loan Document within five Business Days after the same becomes due and
payable; or

(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect (or any representation or
warranty which is already qualified as to materiality or by reference to a
Material Adverse Effect shall prove to have been incorrect in any respect) when
made or deemed made; or

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) (with respect to the Borrower), (h)(iii),
(i) or (j), 5.02 or 5.03, or (ii) the Borrower shall fail to perform or observe
any term, covenant or agreement contained in Section 5.01(h) (other than clause
(iii) thereof) if such failure shall remain unremedied for 5 days after written
notice thereof shall have been given to the Borrower by the Agent or any Lender;
or (iii) the Borrower shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement on its part to be performed or observed
if such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Borrower by the Agent or any Lender; or

(d) The Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $25,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if

 

64



--------------------------------------------------------------------------------

any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

(e) The Borrower or any of its Material Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or

(f) Judgments or orders for the payment of money in excess of $25,000,000 in the
aggregate shall be rendered against the Borrower or any of its Material
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

(g) The Borrower shall cease for any reason to be directly or indirectly
majority owned, beneficially and of record, by UGI Corporation, including,
without limitation, that UGI Corporation shall cease to own (beneficially and of
record), directly or indirectly, (i) Voting Stock of the Borrower (or other
securities convertible into such Voting Stock) representing 51% or more of the
combined voting power of all Voting Stock of the Borrower and (ii) 51% or more
of the economic interests in the Borrower; or

(h) The Borrower or any of its ERISA Affiliates shall incur, or be reasonably
likely to incur, liability in excess of $25,000,000 as a result of one or more
ERISA Events described in subsections (c), (f) or (h) of the definition of ERISA
Event, or shall fail to pay when due an amount or amounts aggregating in excess
of $25,000,000 as a result of one or more of the following: (i) the occurrence
of any other ERISA Event; (ii) the partial or complete withdrawal of the
Borrower or any of its ERISA Affiliates from a Multiemployer Plan; or (iii) the
reorganization or termination of a Multiemployer Plan;

 

65



--------------------------------------------------------------------------------

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender and each Issuing Lender to make Advances or issue,
amend, renew or extend Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, (ii) shall at the request, or may with the consent,
of the Required Lenders, by notice to the Borrower, declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower (including, without limitation, all Letter of Credit
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) and (iii) shall
at the request, or may with the consent, of the Required Lenders, by notice to
the Borrower require the Borrower to, and the Borrower shall thereupon, deposit
in a non-interest bearing account with the Agent, as cash collateral for its
obligations under this Agreement, an amount equal to 100% of the maximum amount
currently or at any time thereafter available to be drawn on all outstanding
Letters of Credit, and the Borrower hereby pledges to the Agent, the Issuing
Lenders and the Lenders, and grants to the Agent, the Issuing Lenders and the
Lenders a security interest in, all such cash as security for such obligations.
Amounts held in such cash collateral account shall be applied by the Agent to
the payment of drafts drawn under the Letters of Credit, and the unused portion
thereof after all the Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents; provided, that, with the consent
of the Issuing Lender, the Agent may at any time apply any funds in such cash
collateral account to any such obligations other than those in respect of
Letters of Credit. After all the Letters of Credit shall have expired or been
fully drawn upon, all Letter of Credit Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the Notes and other
Loan Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person or
Persons as may be lawfully entitled thereto). The Borrower shall execute and
deliver to the Agent, for the account of the Issuing Lenders and the Lenders,
such further documents and instruments as the Agent may request to evidence the
creation and perfection of the within security interest in such cash collateral
account; provided, however, that in the event of an actual or deemed entry of an
order for relief with respect to the Borrower under the Federal Bankruptcy Code,
(A) the obligation of each Lender to make Advances or issue Letters of Credit
shall automatically be terminated and (B) the Advances, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

ARTICLE VII

THE AGENT

Section 7.01 Appointment and Authority. Each of the Lenders and each of the
Issuing Lenders hereby irrevocably appoints PNC to act on its behalf as the
Agent hereunder and under the other Loan Documents and authorizes the Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Agent by the terms hereof or thereof, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article VII are
solely for the benefit of the Agent, the Lenders and the Issuing Lenders, and
the Borrower shall not have rights as a third party beneficiary of any of such
provisions.

 

66



--------------------------------------------------------------------------------

Section 7.02 Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders. In the event
that PNC or any of its Affiliates shall be or become an indenture trustee under
the Trust Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in
respect of any securities issued or guaranteed by the Borrower, the parties
hereto acknowledge and agree that any payment or property received in
satisfaction of or in respect of any obligation of the Borrower hereunder or
under any other Loan Document by or on behalf of PNC in its capacity as the
Agent for the benefit of any Lender under this Agreement or any Note (other than
PNC or an Affiliate of PNC) and which is applied in accordance with this
Agreement shall be deemed to be exempt from the requirements of Section 311 of
the Trust Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture
Act.

Section 7.03 Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 6.01 and 8.01) in the absence of its own gross negligence or willful
misconduct. The Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Agent by the Borrower, a Lender or the Issuing Lender.

 

67



--------------------------------------------------------------------------------

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

Section 7.04 Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance, amendment or extension of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an Issuing Lender, the
Agent may presume that such condition is satisfactory to such Lender or such
Issuing Lender unless the Agent shall have received notice to the contrary from
such Lender or such Issuing Lender prior to the making of such Advance or the
issuance, amendment or extension of such Letter of Credit. The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 7.05 Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Affiliates. The exculpatory
provisions of this Article 7 shall apply to any such sub-agent and to the
Affiliates of the Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Section 7.06 Resignation of Agent. The Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lenders and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with approval from the Borrower (so long as no Event of Default has occurred and
is continuing), to appoint a successor, such approval not to be unreasonably
withheld or delayed. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then the
Borrower (so long as no Event of Default has occurred and is continuing) may
appoint a successor agent, which successor may be replaced by the Required
Lenders; provided that such replacement is, so long as no Event of Default has
occurred and is continuing, reasonably acceptable to the Borrower. If no

 

68



--------------------------------------------------------------------------------

successor shall have been so appointed by the Required Lenders or the Borrower
within sixty (60) days after the retiring Agent gives notice of its resignation,
then the retiring Agent may on behalf of the Lenders and the Issuing Lenders,
appoint a successor Agent; provided that if the Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of collateral security, if any, held by the Agent on behalf of the Lenders
or the Issuing Lenders under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (b) all payments, communications and determinations provided
to be made by, to or through the Agent shall instead be made by or to each
Lender and each Issuing Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section 7.06. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article 7 and
Section 8.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Affiliates in respect of any actions taken
or omitted to be taken by any of them while the retiring Agent was acting as
Agent.

If PNC resigns as Agent under this Section 7.06, PNC shall also resign as an
Issuing Lender. Upon the appointment of a successor Agent hereunder, such
successor shall (i) succeed to all of the rights, powers, privileges and duties
of PNC as the retiring Issuing Lender and Agent and PNC shall be discharged from
all of its respective duties and obligations as Issuing Lender and Agent under
the Loan Documents, and (ii) issue letters of credit in substitution for the
Letters of Credit issued by PNC, if any, outstanding at the time of such
succession or make other arrangement satisfactory to PNC to effectively assume
the obligations of PNC with respect to such Letters of Credit.

Section 7.07 Non-Reliance on Agent and Other Lenders. Each Lender and each
Issuing Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each Issuing
Lender also acknowledges that it will, independently and without reliance upon
the Agent or any other Lender or any of their Affiliates and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Section 7.08 No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or

 

69



--------------------------------------------------------------------------------

pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or its agents, the Loan Documents or the transactions
hereunder or contemplated hereby: (a) any identity verification procedures,
(b) any recordkeeping, (c) comparisons with government lists, (d) customer
notices or (e) other procedures required under the CIP Regulations or such other
Laws.

Section 7.09 Indemnification. The Lenders agree to indemnify the Agent and the
Issuing Lenders (to the extent not reimbursed by the Borrower), ratably
according to their respective Ratable Shares, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Agent or any Issuing Lender in
any way relating to or arising out of this Agreement or the other Loan Documents
or any action taken or omitted by the Agent or any Issuing Lender under this
Agreement or the other Loan Documents (collectively, the “Indemnified Costs”),
provided that no Lender shall be liable (i) to the Agent for any portion of the
Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct as determined by a final, non-appealable judgment of a court of
competent jurisdiction or (ii) to an Issuing Lender for any portion of the
Indemnified Costs resulting from such Issuing Lender’s gross negligence or
willful misconduct as determined by a final, non-appealable judgment of a court
of competent jurisdiction. Without limitation of the foregoing, each Lender
agrees to reimburse the Agent and the Issuing Lender promptly upon demand for
its Ratable Share of any out-of-pocket expenses (including reasonable fees and
expenses of counsel) incurred by the Agent or the Issuing Lender in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement or the other Loan Documents, to the extent that the Agent or the
Issuing Lender, as the case may be, is not reimbursed for such expenses by the
Borrower. In the case of any investigation, litigation or proceeding giving rise
to any Indemnified Costs, this Section 7.09 applies whether any such
investigation, litigation or proceeding is brought by the Agent, any Issuing
Lender, any Lender or a third party.

Section 7.10 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agent or any other Person designated as
any “Agent”, “Arranger” or “Bookrunner” listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as and the extent applicable, as
the Agent, a Lender or an Issuing Lender hereunder.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any Note, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders and the Borrower, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no amendment, waiver or consent

 

70



--------------------------------------------------------------------------------

shall, unless in writing (a) signed by each of the Lenders directly affected
thereby, do any of the following: (i) increase the Commitments of the Lenders
(other than as contemplated by Section 2.19), (ii) reduce the principal of, or
interest on, the Advances, the Letter of Credit Obligations or any fees or other
amounts payable hereunder, or (iii) postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder or (b) signed by all of the Lenders, do any of the following:
(i) waive any of the conditions specified in Section 3.01, (ii) change the
percentage of the Commitments (other than an adjustment in connection with a
Commitment Increase) or of the aggregate unpaid principal amount of the Advances
and Letter of Credit Obligations, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder,
(iii) change Section 2.16 in a manner that would alter the pro rata sharing of
payments required thereby, (iv) change Section 2.04(a) in a manner that would
permit the expiration date of any Letter of Credit to occur after the
Termination Date or (v) amend this Section 8.01. Notwithstanding the foregoing,
no amendment, waiver or consent shall affect the rights or duties of the Agent,
an Issuing Lender or the Swing Line Lender under this Agreement or any other
Loan Document unless in writing and signed by the Agent, such Issuing Lender
and/or the Swing Line Lender, as the case may be, in addition to the Lenders
required above to take such action.

Section 8.02 Notices, Etc.

(a) All notices and other communications provided for hereunder shall be either
in writing (including telecopier or other electronic communication) and mailed,
electronically transmitted or delivered, if to the Borrower, at its address at
2525 North 12th Street, Suite 360, Reading, PA 19612, Attention: Treasurer, with
a copy to UGI Utilities, Inc., Box 858, Valley Forge, PA 19482, Attention:
General Counsel; if to any Initial Lender, at its Domestic Lending Office
specified opposite its name on Schedule I hereto; if to any other Lender, at its
Domestic Lending Office specified in the Assumption Agreement or the Assignment
and Assumption pursuant to which it became a Lender; and if to the Agent or the
Issuing Lender, at its address at 1000 Westlakes Drive, Suite 300, Berwyn,
Pennsylvania 19312, Attention: Domenic D’Ginto with a copy to PNC Bank, National
Association, PNC Firstside Center, 500 First Avenue, 4th Floor, Pittsburgh, PA
15219, Attention: Agency Services; or, as to the Borrower or the Agent, at such
other address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the Agent,
except in each case as otherwise provided in Section 8.02(b) and (c) below. All
such notices and communications shall, when mailed or electronically
transmitted, be effective when deposited in the mail or confirmed by electronic
transmission, respectively, except that notices and communications to the Agent
or the Issuing Lender pursuant to Article II, III or VII shall not be effective
until received by the Agent. Delivery by telecopier or other electronic imaging
of an executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.

(b) So long as PNC or any of its Affiliates is the Agent, materials required to
be delivered pursuant to Section 5.01(h)(i), (ii) and (iv) shall be delivered to
the Agent as set forth in Section 5.01 or as otherwise approved by the Agent.
The Borrower agrees that the Agent may make such materials, as well as any other
written information, documents,

 

71



--------------------------------------------------------------------------------

instruments and other material relating to the Borrower, any of its Subsidiaries
or any other materials or matters relating to this Agreement, the Notes or any
of the transactions contemplated hereby (collectively, the “Communications”)
available to the Lenders by posting such notices on Syndtrak, Intralinks or a
substantially similar electronic system (the “Platform”). The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent or any of its Affiliates in
connection with the Platform.

(c) Each Lender and each Issuing Lender agrees that notices and communications
to such Lender or such Issuing Lender hereunder may be delivered or furnished by
e-mail communication or other electronic communication (a “Notice”), including
by specifying that any Communications have been posted to the Platform, which in
each such case constitute effective delivery of such information, documents or
other materials to such Lender or such Issuing Lender for purposes of this
Agreement; provided that the foregoing shall not apply to notices to any Lender
or any Issuing Lender if such Lender or such Issuing Lender, as applicable, has
notified the Agent that it is incapable of receiving notices by electronic
communication. Each Lender agrees (x) to notify the Agent in writing of such
Lender’s e-mail address to which a Notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Lender
becomes a party to this Agreement (and from time to time thereafter to ensure
that the Agent has on record an effective e-mail address for such Lender) and
(y) that any Notice may be sent to such e-mail address. Unless the Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

Section 8.03 No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

72



--------------------------------------------------------------------------------

Section 8.04 Costs and Expenses.

(a) The Borrower agrees to pay on demand all reasonable and documented
out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Notes, the Letters of Credit issued hereunder and the other
documents to be delivered hereunder, including, without limitation, (A) all due
diligence, syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable and documented out-of-pocket fees and expenses of counsel
for the Agent with respect thereto and with respect to advising the Agent as to
its rights and responsibilities under this Agreement or any amendment,
supplement or modification of, or any waiver or consent under or in respect of
(or any proposed amendment or supplement to or modification or waiver of), this
Agreement, the other Loan Documents and any such other documents (limited to one
primary counsel for the Agent and, if deemed necessary by the Agent, one special
counsel for each relevant specialty and one local counsel in each relevant
jurisdiction and, in the case of any actual or perceived conflict of interest,
one additional counsel for each Person or group of Persons subject to such
conflict). The Borrower further agrees to pay promptly all reasonable and
documented out-of-pocket costs and expenses (including, without limitation,
reasonable and documented out-of-pocket counsel fees and expenses) of (i) each
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit issued by such Issuing Lender or any demand for payment
thereunder, (ii) the Agent in connection with any workout, restructuring or
negotiations in respect of the Advances, Swing Line Advances or Letters of
Credit or other obligation hereunder or under the other Loan Documents and
(iii) the Agent, the Lenders and the Issuing Lenders in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable and documented out-of-pocket fees and
expenses of counsel for the Agent and each Lender in connection with the
enforcement or preservation of any rights under this Agreement and the other
Loan Documents (limited in the case of this clause (iii) to one primary counsel
for the Agent and, if deemed necessary by the Agent, one special counsel for
each relevant specialty and one local counsel in each relevant jurisdiction and,
in the case of any actual or perceived conflict of interest, one additional
counsel for each Person or group of Persons subject to such conflict).

(b) The Borrower agrees to indemnify and hold harmless the Agent, each Lender,
each Issuing Lender, any Person named as Syndication Agent, Arranger or
Bookrunner on the cover page of this Agreement, and each of their Affiliates and
their officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
reasonable expenses (including, without limitation, reasonable fees and expenses
of counsel and any civil penalties or fines assessed by OFAC) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Notes, this Agreement, any Letter of
Credit (including (x) any refusal by an Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit or
(y) any dishonor by an Issuing Lender or any of such Issuing Lender’s Affiliates
of a proper demand for payment made under any Letter of Credit if such dishonor
resulted from any act or omission,

 

73



--------------------------------------------------------------------------------

whether rightful or wrongful, of any present or future de jure or de facto
government or Official Body), any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Advances or any Letter of Credit
or (ii) the actual or alleged presence of Hazardous Materials on any property of
the Borrower or any of its Subsidiaries or any Environmental Action relating in
any way to the Borrower or any of its Subsidiaries, except to the extent such
claim, damage, loss, liability or expense (x) is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence, bad faith or willful misconduct,
(y) arose from a material breach of such Indemnified Party’s obligations under
any Loan Document (as determined by a court of competent jurisdiction in a
final, non-appealable judgment), or (z) results from a claim, litigation,
investigation or proceeding brought by one Indemnified Party against another
Indemnified Party that does not involve an act or omission by, or a condition
relating to, the Borrower or any Affiliate thereof (other than a claim against
an Indemnified Party solely in its capacity as Agent, Syndication Agent,
Arranger or Bookrunner). In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. Each of the Borrower and each Lender agrees
not to assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Lender, the Borrower, any of their Affiliates, or any of
their respective directors, officers, employees, attorneys and agents, on any
theory of liability, arising out of or otherwise relating to the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances; provided, that, nothing contained in this
sentence shall relieve the Borrower of any obligation it may have to indemnify
an Indemnified Party against special, indirect, consequential or punitive
damages asserted against such Indemnified Party by a third party.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Sections 2.09(d), (e) or (g), 2.11 or 2.13,
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 8.07 as a result of a
demand by the Borrower pursuant to Section 8.07(a), the Borrower shall, upon
demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.12, 2.15 and 8.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the Notes and the Letters of
Credit.

 

74



--------------------------------------------------------------------------------

Section 8.05 Right of Set off. Upon either (a) the occurrence and during the
continuance of any Event of Default under Section 6.01(a) or 6.01(e) or (b) (i)
the occurrence and during the continuance of any other Event of Default and
(ii) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Agent to declare the Notes due and payable
pursuant to the provisions of Section 6.01, each Lender and each Issuing Lender
and each of their Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender, such Issuing
Lender or such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement and the Note(s) held by such Lender, whether or not such
Lender or such Issuing Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured. Each Lender agrees
promptly to notify the Borrower after any such set off and application, provided
that the failure to give such notice shall not affect the validity of such set
off and application. The rights of each Lender and its Affiliates under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set off) that such Lender and its Affiliates may
have.

Section 8.06 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of each of the Lenders.

Section 8.07 Assignments and Participations.

(a) Each Lender may and, if demanded by the Borrower pursuant to Section 2.22(b)
upon at least five Business Days’ notice to such Lender and the Agent, will
assign to one or more Persons all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it, its interest in any outstanding Letters of
Credit and Swing Line Advances and the Note or Notes held by it); provided,
however, that (i) each such assignment shall be of a constant, and not a
varying, percentage of all rights and obligations under this Agreement,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Assumption with respect to such assignment) shall in
no event be less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof unless the Borrower and the Agent otherwise agree, (iii) each such
assignment shall be to an Eligible Assignee, (iv) each such assignment made as a
result of a demand by the Borrower pursuant to this Section 8.07(a) shall be
arranged by the Borrower after consultation with the Agent and shall be either
an assignment of all of the rights and obligations of the assigning Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement, (v) no Lender shall be obligated to make any such assignment as
a result of a demand by the Borrower pursuant to this Section 8.07(a) unless and
until such Lender shall have received one or more payments from either the
Borrower or one or more Eligible Assignees in an aggregate amount at least equal
to

 

75



--------------------------------------------------------------------------------

the aggregate outstanding principal amount of the Advances owing to such Lender,
together with accrued interest thereon to the date of payment of such principal
amount and all other amounts payable to such Lender under this Agreement,
(vi) the Swing Line Commitment and all outstanding Swing Line Advances may only
be assigned in their entirety to a Lender then having a Commitment, and
(vii) the parties to each such assignment shall execute and deliver to the
Agent, for its acceptance and recording in the Register, an Assignment and
Assumption, together with any Revolving Credit Note or Swing Line Note subject
to such assignment and a processing and recordation fee of $3,500 payable by the
parties to each such assignment, provided, however, that in the case of each
assignment made as a result of a demand by the Borrower, such recordation fee
shall be payable by the Borrower except that no such recordation fee shall be
payable in the case of an assignment made at the request of the Borrower to an
Eligible Assignee that is an existing Lender. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Assumption, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Assumption, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Assumption, relinquish its rights (other than its rights
under Sections 2.12, 2.15 and 8.04 to the extent any claim thereunder relates to
an event arising prior to such assignment) and be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto).

(b) Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Assumption has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Assumption, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.

(c) The Agent shall maintain at its address referred to in Section 8.02 a copy
of each Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Advances owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d) Each Lender may sell participations to one or more banks or other entities
(other than the Borrower or any of its Affiliates) in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment, the Advances owing to it and any Note or
Notes held by it); provided, however, that (i) such Lender’s obligations under
this Agreement (including, without limitation, its Commitment to the Borrower
hereunder and its participation obligations to the Issuing Lenders and the Swing
Line Lender hereunder) shall remain unchanged, (ii) such Lender shall remain

 

76



--------------------------------------------------------------------------------

solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Agent, the Issuing Lenders
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any Note, or any consent to any departure by the Borrower therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation. The applicable Lender, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register for the
recordation of the names and addresses of each participant to which such Lender
has sold a participating interest and the amount of each such participant’s
interest in such Lender’s rights and/or obligations under this Agreement (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of the related rights
and/or obligations, subject to the provisions of this Section.

(e) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Borrower Information relating to the Borrower received by
it from such Lender.

(f) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

Section 8.08 Confidentiality. Neither the Agent nor any Lender may disclose to
any Person any confidential, proprietary or non-public information of the
Borrower furnished to the Agent or the Lenders by the Borrower (such information
being referred to collectively herein as the “Borrower Information”), except
that each of the Agent and each of the Lenders may disclose Borrower Information
(i) to its and its affiliates’ employees, officers, directors, agents and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Borrower Information and
instructed to keep such Borrower Information confidential on substantially the
same terms as provided herein), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 8.08, to any assignee or
participant or prospective assignee or participant, (vii) to the extent such
Borrower Information

 

77



--------------------------------------------------------------------------------

(A) is or becomes generally available to the public on a non-confidential basis
other than as a result of a breach of this Section 8.08 by the Agent or such
Lender, or (B) is or becomes available to the Agent or such Lender on a
nonconfidential basis from a source other than the Borrower and (viii) with the
consent of the Borrower.

EACH LENDER ACKNOWLEDGES THAT BORROWER INFORMATION, FURNISHED TO IT PURSUANT TO
THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
BORROWER AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
AFFILIATES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS
TO THE BORROWER AND THE AGENT THAT IT HAS IDENTIFIED A CREDIT CONTACT WHO MAY
RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS, AND SHALL PROVIDE THE NAME(S) OF SUCH PERSON(S) TO
THE AGENT WITHIN TWO WEEKS OF THE EFFECTIVE DATE.

Section 8.09 Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York. Each
standby Letter of Credit issued under this Agreement shall be subject either to
the rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce (the “ICC”) at the
time of issuance (“UCP”), or the rules of the International Standby Practices
(ICC Publication Number 590) (“ISP98”), as determined by the relevant Issuing
Lender, and in each case to the extent not inconsistent therewith, the laws of
the State of New York without regard to its conflict of laws principles.

Section 8.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
other electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

78



--------------------------------------------------------------------------------

Section 8.11 Jurisdiction, Etc.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, the Notes or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court
in New York City. The Borrower hereby irrevocably consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties hereto by registered or certified mail, postage prepaid, to the Borrower
at its address specified pursuant to Section 8.02. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement, the Notes or the other Loan Documents in the courts
of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement, the Notes or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

Section 8.12 Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act. The Borrower shall provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the Agent
or any Lenders in order to assist the Agent and the Lenders in maintaining
compliance with the Patriot Act.

Section 8.13 No Advisory or Fiduciary Responsibility. No Advisory or Fiduciary
Responsibility. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) no fiduciary, advisory
or agency relationship between the Borrower and its Subsidiaries and any
Arranger, any Bookrunner, the Agent, any Issuing Lender, any Swingline Lender or
any Lender is intended to be or has been created in respect of the transactions
contemplated hereby or by the other Loan Documents, irrespective of whether the
Arranger, the Agent, any Issuing Lender, any Swingline Lender or any Lender has
advised or is advising the Borrower or any Subsidiary on other matters, (ii) the
arranging and other services regarding this Agreement provided by the Arranger,
the Agent, the Issuing Lenders, the Swingline Lenders and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Arranger, the Agent, the Issuing Lenders, the Swingline
Lenders and the Lenders, on the other hand, (iii) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent that it has
deemed appropriate

 

79



--------------------------------------------------------------------------------

and (iv) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; and (b) (i) the Arranger, the Agent, the Issuing Lenders,
the Swingline Lenders and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person; (ii) none of the
Arranger, the Agent, the Issuing Lenders, the Swingline Lenders and the Lenders
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Arranger, the Agent, the
Issuing Lenders, the Swingline Lenders and the Lenders and their respective
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and none of the Arranger, the Agent, the
Issuing Lenders, the Swingline Lenders and the Lenders has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by Law, the Borrower hereby waives and releases any claims that
it may have against any of the Arranger, the Agent, the Issuing Lenders, the
Swingline Lenders and the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

Section 8.14 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR THE OTHER LOAN
DOCUMENTS OR THE ACTIONS OF THE AGENT OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.

Section 8.15 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

80



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 8.16 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 8.16, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

81



--------------------------------------------------------------------------------

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Signature Pages Follow]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

UGI UTILITIES, INC. By  

/s/ Daniel J. Platt

  Name: Daniel J. Platt   Title: Chief Financial Officer and Treasurer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,
as Agent

By  

/s/ Alex Rolfe

  Name: Alex Rolfe   Title: Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Initial Lenders PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Alex Rolfe

  Name: Alex Rolfe   Title: Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A. By:  

/s/ Leslie D. Broderick

  Name: Leslie D. Broderick   Title: Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Dee Dee Farkas

  Name: Dee Dee Farkas   Title: Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch

By:

 

/s/ John D. Toronto

 

Name: John D. Toronto

 

Title: Authorized Signatory

By:

 

/s/ D. Andrew Maletta

 

Name: D. Andrew Maletta

 

Title: Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Helen D. Davis

  Name: Helen D. Davis   Title: Authorized Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Patrick Engel

  Name: Patrick Engel   Title: Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By:  

/s/ Richard K. Fronapfel, Jr.

  Name: Richard K. Fronapfel, Jr.   Title: Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

UGI UTILITIES, INC.

CREDIT AGREEMENT

APPLICABLE LENDING OFFICES

 

Name of Initial Lender

  

Domestic Lending Office

  

Eurodollar Lending Office

PNC Bank, National Association   

PNC Firstside Center

500 First Avenue, 4th Floor

Pittsburgh, PA 15219

Attn: Agency Services

Tel: (412) 762-6442

Fax: (412) 762-8672

   Citizens Bank, N.A.   

602 Office Center Drive

Suite 100

Fort Washington, PA 19034

Attn: Leslie Broderick

Tel: 215.254.3658

Fax: 855-457-1554

   Bank of America, N.A.   

NC1-007-17-18

100 N. Tryon Street

Charlotte, NC 28255-0001

Attn: William A. Merritt, III

Tel: (980) 386-9762

Fax: (980) 233-7956

   Credit Suisse AG, Cayman Islands Branch   

Eleven Madison Avenue

New York, NY 10010

Attn: William O’Daly

Tel: (212)-325-1986

Fax: (212)-743-2254

   JPMorgan Chase Bank, N.A.   

10 S. Dearborn St., Floor 9

Chicago, IL 60603

Attn: Helen Davis

Tel: (312) 732-1759

Fax: (312) 732-1762

   Wells Fargo Bank, National Association   

301 S. College St., 14th Floor

MAC: D1053-144

Charlotte, NC 28202

Attn: Rick Price

Tel: (704) 374-4062

Fax: (704) 715-1486

   The Bank of New York Mellon   

240 Greenwich Street,

9th Floor – 101-0950

New York, NY 10286

Attn: Richard K. Fronapfel, Jr.

Tel: (212) 635-7615

Fax: (212) 635-7107

  

 

Sch. I-1



--------------------------------------------------------------------------------

SCHEDULE II

UGI UTILITIES, INC.

CREDIT AGREEMENT

COMMITMENTS

 

Lender

   Commitment  

PNC Bank, National Association

   $ 75,000,000  

Citizens Bank, N.A.

   $ 75,000,000  

Bank of America, N.A.

   $ 40,000,000  

Credit Suisse AG, Cayman Islands Branch

   $ 40,000,000  

JPMorgan Chase Bank, N.A.

   $ 40,000,000  

Wells Fargo Bank, National Association

   $ 40,000,000  

The Bank of New York Mellon

   $ 40,000,000     

 

 

 

TOTAL

   $ 350,000,000  

 

Sch. II-1



--------------------------------------------------------------------------------

SCHEDULE 5.02(a)

UGI UTILITIES, INC.

CREDIT AGREEMENT

EXISTING LIENS

None.

 

 

Sch. 5.02(a)-1



--------------------------------------------------------------------------------

EXHIBIT A-1 – FORM OF

REVOLVING CREDIT

PROMISSORY NOTE

 

U.S.$_______________    Dated: ____________ ___, 20__

FOR VALUE RECEIVED, the undersigned, UGI UTILITIES, INC., a Pennsylvania
corporation (the “Borrower”), HEREBY PROMISES TO PAY to
_________________________ or its registered assigns (the “Lender”) for the
account of its Applicable Lending Office on the Termination Date (each as
defined in the Credit Agreement referred to below) the principal sum of
U.S.$[amount of the Lender’s Commitment in figures] or, if less, the aggregate
principal amount of the Revolving Credit Advances made by the Lender to the
Borrower pursuant to the Credit Agreement dated as of June 27, 2019 among the
Borrower, the Lender and certain other lenders parties thereto, PNC Bank,
National Association, as Agent for the Lender and such other lenders, and
Citizens Bank, N.A., as syndication agent (as amended or modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), outstanding on the Termination Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to PNC, as Agent, at 500 First Avenue, Fourth Floor, Pittsburgh, PA
15219, in same day funds. The holder of this Revolving Credit Note is authorized
to endorse on Schedule I annexed hereto each Revolving Credit Advance made by
the Lender to the Borrower pursuant to the Credit Agreement, and all payments
made on account of principal thereof, and any such endorsement or recordation
shall constitute prima facie evidence of the accuracy of the information so
endorsed or recorded; provided, however, that the failure to make any such
endorsement or recordation (or any error in such endorsement or recordation)
shall not affect the obligations of the Borrower to make payments of principal,
interest and other amounts outstanding in accordance with the terms of this
Revolving Credit Note and the Credit Agreement.

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

 

A-1-1



--------------------------------------------------------------------------------

UGI UTILITIES, INC. By  

 

  Name:   Title:

 

A-1-2



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

  

Unpaid

Principal

Balance

  

Notation

Made By

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

 

A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2 – FORM OF

SWING LINE

PROMISSORY NOTE

 

U.S.$35,000,000    Dated: ____________ ___, 20    

FOR VALUE RECEIVED, the undersigned, UGI UTILITIES, INC., a Pennsylvania
corporation (the “Borrower”), HEREBY PROMISES TO PAY to _______________ or its
registered assigns (the “Swing Line Lender”) for the account of its Applicable
Lending Office on the Termination Date (each as defined in the Credit Agreement
referred to below) the principal sum of U.S.$35,000,000 or, if less, the
aggregate principal amount of the Swing Line Advances made by the Swing Line
Lender to the Borrower pursuant to the Credit Agreement dated as of June 27,
2019 among the Borrower, the Swing Line Lender and certain other lenders parties
thereto, PNC Bank, National Association, as Agent for the Swing Line Lender and
such other lenders, and Citizens Bank, N.A., as syndication agent (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), outstanding on the Termination Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Advance from the date of such Swing Line Advance until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to PNC, as Agent, at 500 First Avenue, Fourth Floor, Pittsburgh, PA
15219, in same day funds. The holder of this Swing Line Note is authorized to
endorse on Schedule I annexed hereto each Swing Line Advance made by the Swing
Line Lender to the Borrower pursuant to the Credit Agreement, and all payments
made on account of principal thereof, and any such endorsement or recordation
shall constitute prima facie evidence of the accuracy of the information so
endorsed or recorded; provided, however, that the failure to make any such
endorsement or recordation (or any error in such endorsement or recordation)
shall not affect the obligations of the Borrower to make payments of principal,
interest and other amounts outstanding in accordance with the terms of this
Swing Line Note and the Credit Agreement.

This Promissory Note is the Swing Line Note referred to in, and is entitled to
the benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Swing Line Advances by the Swing Line Lender to
the Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Swing Line Advance being evidenced by this
Promissory Note and (ii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.

 

UGI UTILITIES, INC. By  

 

  Name:   Title:

 

A-2-1



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

  

Unpaid

Principal

Balance

  

Notation

Made By

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

         

 

 

 

 

 

  

 

  

 

 

A-2-2



--------------------------------------------------------------------------------

EXHIBIT B-1 – FORM OF NOTICE OF

REVOLVING CREDIT BORROWING

PNC Bank, National Association, as Agent

    for the Lenders parties

    to the Credit Agreement

    referred to below

PNC Firstside Center

500 First Avenue, 4th Floor

Pittsburgh, PA 15219

Attention: Agency Services

Telecopy: (412) 762-8672

E-mail: ryan.ruff@pnc.com; cheryl.thon@pnc.com

[Date]

Attention: Agency Services

Ladies and Gentlemen:

The undersigned, UGI Utilities, Inc., refers to the Credit Agreement, dated as
of June 27, 2019 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto, PNC Bank, National
Association, as Agent for said Lenders, and Citizens Bank, N.A., as syndication
agent, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the
Credit Agreement that the undersigned hereby requests a Revolving Credit
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Revolving Credit Borrowing (the “Proposed
Revolving Credit Borrowing”) as required by Section 2.02(a) of the Credit
Agreement:

(i) The Business Day of the Proposed Revolving Credit Borrowing is
                    , 20        .

(ii) The Type of Advances comprising the Proposed Revolving Credit Borrowing is
[Base Rate Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Revolving Credit Borrowing is
$                        .1

 

1 

For Eurodollar Rate Advances, minimums of $5,000,000 and increments of
$1,000,000 in excess thereof. For Base Rate Advances, minimums of $1,000,000 and
increments of $1,000,000 in excess thereof. Notice to be delivered not later
than (a) 1:00 p.m. (Pittsburgh, Pennsylvania time) on the third Business Day
prior to the date of the proposed Revolving Credit Borrowing in the case of
Eurodollar Rate Advances or (b) 12:00 Noon (Pittsburgh, Pennsylvania time) on
the date of the proposed Revolving Credit Borrowing in the case of Base Rate
Advances.

 

B-1-1



--------------------------------------------------------------------------------

(iv) The undersigned hereby irrevocably requests [check one line below and fill
in blank space next to the line as appropriate]:

 

             a.    Funds to be deposited into PNC bank account per our current
standing instructions. Complete amount of deposit if not full loan advance
amount: $                    .              b.    Funds to be wired per the
following wire instructions:   

$                     Amount of Wire Transfer

 

Bank Name:                                                        

 

ABA:                                                                  

 

Account Number:                                              

 

Account Name:                                                  

 

Reference:                                                          

             c.    Funds to be wired per the attached Funds Flow (multiple wire
transfers)

[(v) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Revolving Credit Borrowing is [two weeks] [         month[s]].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement are true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to a Material Adverse Effect is true and correct in all respects),
before and after giving effect to the Proposed Revolving Credit Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties were true
and correct in all material respects (except that any representation or warranty
which is qualified as to materiality or by reference to a Material Adverse
Effect were true and correct in all respects) as of such earlier date; and

(B) no event has occurred and is continuing, or would result from such Proposed
Revolving Credit Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.

 

B-1-2



--------------------------------------------------------------------------------

Very truly yours, UGI UTILITIES, INC. By  

 

  Name:   Title:

 

B-1-3



--------------------------------------------------------------------------------

EXHIBIT B-2 – FORM OF NOTICE OF

SWING LINE BORROWING

PNC Bank, National Association, as Swing Line Lender

PNC Firstside Center

500 First Avenue, 4th Floor

Pittsburgh, PA 15219

Attention: Agency Services

Telecopy: (412) 762-8672

E-mail: ryan.ruff@pnc.com; cheryl.thon@pnc.com

[Date]

Attention: Agency Services

Ladies and Gentlemen:

The undersigned, UGI Utilities, Inc., refers to the Credit Agreement, dated as
of June 27, 2019 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto, PNC Bank, National
Association, as Agent for said Lenders, and Citizens Bank, N.A., as syndication
agent, and hereby gives you notice, irrevocably, pursuant to Section 2.03 of the
Credit Agreement that the undersigned hereby requests a Swing Line Advance under
the Credit Agreement, and in that connection sets forth below the information
relating to such Swing Line Advance (the “Proposed Swing Line Advance”) as
required by Section 2.03(b) of the Credit Agreement:

(i) The Business Day of the Proposed Swing Line Advance is                     ,
20    .

(ii) The aggregate amount of the Proposed Swing Line Advance is
$                    .1

(iii) The undersigned hereby irrevocably requests [check one line below and fill
in blank space next to the line as appropriate]:

 

             a.    Funds to be deposited into PNC bank account per our current
standing instructions. Complete amount of deposit if not full loan advance
amount: $                        .              b.    Funds to be wired per the
following wire instructions:   

$                     Amount of Wire Transfer

 

Bank Name:                                         

 

 

1 

Minimum of $100,000 and increments of $100,000 in excess thereof. Notice to be
delivered not later than 1:00 p.m. (Pittsburgh, Pennsylvania time) on the
Business Day such Swing Line Advance is requested.

 

B-2-1



--------------------------------------------------------------------------------

ABA:                                          
                                                    

Account Number:                                          
                               

Account Name:                                          
                                   

Reference:                                          
                                            

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Swing Line Advance:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement are true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to a Material Effect is true and correct in all respects), before and
after giving effect to the Proposed Swing Line Advance and to the application of
the proceeds therefrom, as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties were true and correct in all
material respects (except that any representation or warranty which is qualified
as to materiality or by reference to a Material Adverse Effect were true and
correct in all respects) as of such earlier date; and

 

B-2-2



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Swing Line Advance or from the application of the proceeds therefrom, that
constitutes a Default.

 

Very truly yours, UGI UTILITIES, INC. By       Name:   Title:

 

B-2-3



--------------------------------------------------------------------------------

EXHIBIT C – FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[______________] (the “Assignor”) and [_______________] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended, restated or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any letters of credit, guarantees, and swing line
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.    Assignor:    ______________________________ 2.    Assignee:   
______________________________       [and is an Affiliate of [identify Bank]1]
3.    Borrower:    UGI Utilities, Inc. 4.    Agent:    PNC Bank, National
Association, as the administrative agent under the Credit Agreement 5.   
Credit Agreement:    The Credit Agreement dated as of June 27, 2019 among UGI
Utilities, Inc., the Lenders parties thereto and PNC Bank, National Association,
as administrative agent. 6.    Assigned Interest:   

 

1 

Select as applicable.

 

C-1



--------------------------------------------------------------------------------

Aggregate Amount of

Commitment/Advances

for all Lenders*

   Amount of
Commitment/Advances
Assigned*      Percentage
Assigned of
Commitment/
Advances2      CUSIP Number  

$

   $          %     

$

   $          %     

$

   $          %     

$

   $          %     

[7.     Trade Date:         ______________]3

Effective Date:    _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

[Signatures to Follow]

 

* 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances of
all Lenders thereunder

3 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

C-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [_____________________]

By:  

 

       Name:        Title: ASSIGNEE: [______________________]

By:  

 

         Name:          Title:

 

[Consented to and]4 Accepted:

PNC BANK, NATIONAL ASSOCIATION,

as Agent

By:  

 

  Name:   Title: [Consented to:]5 [Name of Relevant Party]] By:  

 

  Name:   Title:

 

4 

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

5 

To be added where the consent of the Borrower and/or other parties (e.g. Swing
Line Lender/the Issuing Lender) is required by the terms of the Credit
Agreement.

 

C-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, and (v) if it is a Foreign Lender, attached to the
Assignment is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee, whether for amounts which
have accrued to the Effective Date or for amounts which have accrued from and
after the Effective Date.

 

Annex 1-1



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

Annex 1-2



--------------------------------------------------------------------------------

EXHIBIT D-1 – FORM OF

OPINION OF COUNSEL

FOR THE BORROWER

 

D-1-1



--------------------------------------------------------------------------------

June 27, 2019

The lenders listed on Schedule A hereto

and

PNC Bank, National Association,

as agent for the lenders listed on Schedule A hereto

PNC Firstside Center

500 First Avenue, 4th Floor

Pittsburgh, PA 15219

Re: Credit Agreement dated as of June 27, 2019 among UGI Utilities, Inc., a
Pennsylvania corporation, the lenders party thereto and PNC Bank, National
Association, as administrative agent

Ladies and Gentlemen:

We have acted as special counsel to UGI Utilities, Inc., a Pennsylvania
corporation (the “Borrower”), in connection with (i) that certain Credit
Agreement, dated as of June 27, 2019 (the “Credit Agreement”), among the
Borrower, the lenders from time to time party thereto (such lenders as of the
date hereof identified on Schedule A hereto, the “Lenders”) and PNC Bank,
National Association, as the administrative agent (the “Agent”), and (ii) the
other Loan Documents (as defined below).

This letter is furnished pursuant to Section 3.01(g)(vi)(x) of the Credit
Agreement.

As such counsel, we have examined such matters of fact and questions of law as
we have considered appropriate for purposes of this letter, except where a
specified fact confirmation procedure is stated to have been performed (in which
case we have with your consent performed the stated procedure). We have
examined, among other things, the following:

(a) the Credit Agreement; and

(b) the promissory notes listed on Schedule B (the “Notes”).

The documents described in subsections (a) and (b) above are referred to herein
collectively as the “Loan Documents.”

Except as otherwise stated herein, as to factual matters we have, with your
consent, relied upon the foregoing, and upon oral and written statements and
representations of officers and other representatives of the Borrower and
others, including the representations and warranties of the Borrower in the Loan
Documents. We have not independently verified such factual matters.



--------------------------------------------------------------------------------

In our examination, we have assumed the genuineness of all signatures, including
any endorsements, the legal capacity and competency of all natural persons, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as facsimile, electronic,
certified or photostatic copies and the authenticity of the originals of such
copies.

We are opining as to the effect on the subject transaction only of the federal
laws of the United States and the internal laws of the State of New York. We
express no opinion with respect to the applicability to the opinions expressed
herein, or the effect thereon, of the laws of any other jurisdiction, or as to
any matters of municipal law or the laws of any local agencies within any state.

Except as otherwise stated herein, our opinions herein are based upon our
consideration of only those statutes, rules and regulations which, in our
experience, are normally applicable to borrowers in unsecured loan transactions.
We express no opinion as to any state or federal laws or regulations applicable
to the subject transactions because of the legal or regulatory status of any
parties to the Loan Documents or the legal or regulatory status of any of their
affiliates. Various issues pertaining to the laws of the Commonwealth of
Pennsylvania are addressed in the opinion of in-house counsel UGI Utilities,
Inc., separately provided to you. We express no opinion with respect to those
matters herein, and to the extent elements of those opinions are necessary to
the conclusions expressed herein, we have, with your consent, assumed such
matters.

Subject to the foregoing and the other matters set forth herein, we express the
following opinions as of the date hereof:

1. Each of the Loan Documents constitutes a legally valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms
under the internal laws of the State of New York.

2. The execution and delivery of the Loan Documents and the borrowing of the
loans by the Borrower do not on the date hereof:

(i) violate any federal or New York statute, rule or regulation applicable to
the Borrower (including, without limitation, Regulations T, U or X of the Board
of Governors of the Federal Reserve System, assuming the Borrower complies with
the provisions of the Loan Documents relating to the use of proceeds); or

(ii) require any consents, approvals, or authorizations to be obtained by the
Borrower from, or any registrations, declarations or filings to be made by the
Borrower with, any governmental authority under any federal or New York statute,
rule or regulation applicable to the Borrower.

3. The Borrower is not required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.



--------------------------------------------------------------------------------

We do not express any opinion with respect to the creation, validity,
attachment, perfection or priority of any security interest or lien or the
effectiveness of any sale or other conveyance or transfer of real or personal
property. The opinions above do not include any opinions with respect to
compliance with laws relating to permissible rates of interest.

Our opinions are subject to:

(a) the effects of bankruptcy, insolvency, reorganization, preference,
fraudulent transfer, moratorium or other similar laws relating to or affecting
the rights or remedies of creditors;

(b) the effects of general principles of equity, whether considered in a
proceeding in equity or at law (including the possible unavailability of
specific performance or injunctive relief), concepts of materiality,
reasonableness, good faith, fair dealing and the discretion of the court before
which a proceeding is brought;

(c) the invalidity under certain circumstances under law or court decisions of
provisions for the indemnification or exculpation of or contribution to a party
with respect to a liability where such indemnification, exculpation or
contribution is contrary to public policy; and

(d) we express no opinion with respect to (i) consents to, or restrictions upon,
governing law, jurisdiction, venue, service of process, arbitration, remedies or
judicial relief; (ii) advance waivers of claims, defenses, rights granted by
law, notice, opportunity for hearing, evidentiary requirements, statutes of
limitation, trial by jury or at law or other procedural rights; (iii) waivers of
broadly or vaguely stated rights; (iv) covenants not to compete; (v) provisions
for exclusivity, election or cumulation of rights or remedies; (vi) provisions
authorizing or validating conclusive or discretionary determinations;
(vii) grants of setoff rights; (viii) provisions to the effect that a guarantor
is liable as a primary obligor, and not as a surety and provisions purporting to
waive modifications of any guaranteed obligation to the extent such modification
constitutes a novation; (ix) provisions for the payment of attorneys’ fees where
such payment is contrary to law or public policy; (x) proxies, powers and
trusts; (xi) provisions prohibiting, restricting, or requiring consent to
assignment or transfer of any agreement, right or property; (xii) provisions for
liquidated damages, default interest, late charges, monetary penalties,
prepayment or make-whole premiums or other economic remedies to the extent such
provisions are deemed to constitute a penalty; (xiii) provisions permitting,
upon acceleration of any indebtedness, collection of that portion of the stated
principal amount thereof which might be determined to constitute unearned
interest thereon; (xiv) any provision of the Loan Documents that refers to,
incorporates or is based upon the law of any jurisdiction other than the State
of New York; and (xv) the severability, if invalid, of provisions to the
foregoing effect.



--------------------------------------------------------------------------------

We express no opinion or confirmation as to federal or state securities laws
(except as expressly set forth in numbered paragraph 3 of this letter with
respect to federal securities laws), tax laws, antitrust or trade regulation
laws, insolvency or fraudulent transfer laws, antifraud laws, fiduciary duty
requirements, pension or employee benefit laws, usury laws, environmental laws,
margin regulations (except as set forth in paragraph 2(i) above), laws and
regulations relating to commodities trading, futures and swaps; Financial
Industry Regulatory Authority rules; National Futures Association rules; or the
rules of any stock exchange, clearing organization, designated contract market
or other regulated entity for trading, processing, clearing or reporting
transactions in securities, commodities, futures or swaps, export control,
anti-money laundering, and anti-terrorism laws and regulations (without limiting
other laws, regulations or rules excluded by customary practice).

We have assumed that any conditions to the effectiveness of the Loan Documents
have been satisfied or waived.

Our opinions expressed herein with respect to the Loan Documents address only
the express terms of such documents (excluding any provisions incorporating any
document or agreement, or the provisions of any other document or agreement,
that is not a Loan Document, by reference) and not any other document or
agreement, or the provisions of such other document or agreement, incorporated
therein or made a part thereof by reference.

With your consent, except to the extent that we have expressly opined as to such
matters with respect to the Borrower herein, we have assumed that, (a) the Loan
Documents have been duly authorized, executed and delivered by the parties
thereto, (b) the Loan Documents constitute legally valid and binding obligations
of the parties thereto, enforceable against each of them in accordance with
their respective terms, and (c) the status of the Loan Documents as legally
valid and binding obligations of the parties is not affected by any (i) breaches
of, or defaults under, agreements or instruments, (ii) violations of statutes,
rules, regulations or court or governmental orders, or (iii) failures to obtain
required consents, approvals or authorizations from, or make required
registrations, declarations or filings with, governmental authorities.

This letter is furnished only to you and is solely for your benefit in
connection with the transactions referenced in the first paragraph of this
letter. This letter may not be relied upon by you for any other purpose, or
furnished to, assigned to, quoted to or relied upon by any other person, firm or
entity for any purpose, without our prior written consent, which may be granted
or withheld in our discretion. At your request, we hereby consent to reliance
hereon by any future assignee of your interest in the loans under the Credit
Agreement pursuant to an assignment that is made and consented to in accordance
with the express provisions of Section 8.07 of the Credit Agreement, on the
condition and understanding that (i) this letter speaks only as of the date
hereof, (ii) we have no responsibility or obligation to update this letter, to
consider its applicability or correctness to any person or entity other than its
addressee(s), or to take into account changes in law, facts or any other
developments of which we may later become aware, and (iii) any such reliance by
a future assignee must be actual and reasonable under the circumstances existing
at the time of assignment, including any changes in law, facts or any other
developments known to or reasonably knowable by the assignee at such time. In
addition, we also hereby consent to your furnishing a copy of this letter to:
(i) governmental regulatory agencies having jurisdiction over any person
permitted to rely on this letter, (ii) to attorneys as



--------------------------------------------------------------------------------

needed in connection with any legal action arising out of the transactions
contemplated by the Loan Documents to which a person permitted to rely on this
letter is a party and (iii) as required by any order of any court or
governmental authority; provided, however, that no such person shall be entitled
to rely on this letter.

Very truly yours,



--------------------------------------------------------------------------------

SCHEDULE A

LENDERS

 

  •  

PNC Bank, National Association

 

  •  

Citizens Bank, N.A.

 

  •  

Bank of America, N.A.

 

  •  

Credit Suisse AG, Cayman Islands Branch

 

  •  

JPMorgan Chase Bank, N.A.

 

  •  

Wells Fargo Bank, National Association

 

  •  

The Bank of New York Mellon



--------------------------------------------------------------------------------

SCHEDULE B

NOTES

 

  •  

Swing Line Promissory Note, dated June 27, 2019, executed by the Borrower in
favor of PNC Bank, National Association

 

  •  

Revolving Credit Promissory Note, dated June 27, 2019, executed by the Borrower
in favor of PNC Bank, National Association

 

  •  

Revolving Credit Promissory Note, dated June 27, 2019, executed by the Borrower
in favor of Citizens Bank, N.A.

 

  •  

Revolving Credit Promissory Note, dated June 27, 2019, executed by the Borrower
in favor of Bank of America, N.A.

 

  •  

Revolving Credit Promissory Note, dated June 27, 2019, executed by the Borrower
in favor of Credit Suisse AG, Cayman Islands Branch

 

  •  

Revolving Credit Promissory Note, dated June 27, 2019, executed by the Borrower
in favor of JPMorgan Chase Bank, N.A.

 

  •  

Revolving Credit Promissory Note, dated June 27, 2019, executed by the Borrower
in favor of Wells Fargo Bank, National Association

 

  •  

Revolving Credit Promissory Note, dated June 27, 2019, executed by the Borrower
in favor of The Bank of New York Mellon



--------------------------------------------------------------------------------

EXHIBIT D-2 – FORM OF

OPINION OF IN-HOUSE COUNSEL

FOR THE BORROWER

 

D-2-1



--------------------------------------------------------------------------------

June 27, 2019

The lenders listed on Schedule A hereto

and

PNC Bank, National Association,

as agent for the lenders listed on Schedule A hereto

PNC Firstside Center

500 First Avenue, 4th Floor

Pittsburgh, PA 15219

Re:     Credit Agreement dated as of June 27, 2019 among UGI Utilities, Inc., a
Pennsylvania corporation, the lenders party thereto and PNC Bank, National
Association, as administrative agent

Ladies and Gentlemen:

The undersigned is the in-house counsel of UGI Utilities, Inc., a Pennsylvania
corporation (the “Borrower”), and is legal counsel to it in connection with
(i) that certain Credit Agreement, dated as of June 27, 2019 (the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto
(such lenders as of the date hereof identified on Schedule A hereto, the
“Lenders”) and PNC Bank, National Association, as the administrative agent (the
“Agent”), and (ii) the other Loan Documents (as defined below).

This letter is furnished pursuant to Section 3.01(g)(vi)(y) of the Credit
Agreement.

As such counsel, I, or attorneys under my supervision, have examined such
matters of fact and questions of law as I have considered appropriate for
purposes of this letter, except where a specified fact confirmation procedure is
stated to have been performed (in which case I have with your consent performed
the stated procedure). I have examined, among other things, the following:

(a) the Credit Agreement;

(b) the promissory notes listed on Schedule B (the “Notes”); and

(c) each of the constituent documents listed on Schedule C (collectively, the
“Governing Documents”), and certain resolutions of the governing bodies of the
Borrower.



--------------------------------------------------------------------------------

The documents described in subsections (a) and (b) above are referred to herein
collectively as the “Loan Documents.”

Except as otherwise stated herein, as to factual matters I have, with your
consent, relied upon the foregoing, and upon oral and written statements and
representations of officers and other representatives of the Borrower and
others, including the representations and warranties of the Borrower in the Loan
Documents. I have not independently verified such factual matters.

In my examination, I have assumed the genuineness of all signatures, including
any endorsements, the legal capacity and competency of all natural persons, the
authenticity of all documents submitted to me as originals, the conformity to
original documents of all documents submitted to me as facsimile, electronic,
certified or photostatic copies and the authenticity of the originals of such
copies.

I am opining as to the effect on the subject transaction only of the internal
laws of the Commonwealth of Pennsylvania. I express no opinion with respect to
the applicability to the opinions expressed herein, or the effect thereon, of
the laws of any other jurisdiction, or as to any matters of municipal law or the
laws of any local agencies within any state.

Except as otherwise stated herein, the opinions herein are based upon my
consideration of only those statutes, rules and regulations which, in my
experience, are normally applicable to borrowers in unsecured loan transactions.
I express no opinion as to any state or federal laws or regulations applicable
to the subject transactions because of the legal or regulatory status of any
parties to the Loan Documents or the legal or regulatory status of any of their
affiliates. Various issues pertaining to the federal laws of the United States
and the laws of the State of New York are addressed in the opinion of Latham &
Watkins LLP, separately provided to you. I express no opinion with respect to
those matters herein, and to the extent elements of those opinions are necessary
to the conclusions expressed herein, I have, with your consent, assumed such
matters.

Subject to the foregoing and the other matters set forth herein, I express the
following opinions as of the date hereof:

1. The Borrower is a corporation under the laws of the Commonwealth of
Pennsylvania with corporate power and authority to enter into the Loan Documents
to which it is a party and perform its obligations thereunder. With your
consent, based solely on certificates from public officials, I confirm that the
Borrower is validly existing and in good standing under the laws of the
Commonwealth of Pennsylvania.

2. The execution, delivery and performance of the Loan Documents by the Borrower
have been duly authorized by all necessary corporate action of the Borrower and
the Loan Documents have been duly executed and delivered by the Borrower.

3. The execution and delivery of the Loan Documents and the borrowing of the
loans by the Borrower do not on the date hereof:

(i) violate the provisions of the Governing Documents;

(ii) violate any Pennsylvania statute, rule or regulation applicable to the
Borrower; or



--------------------------------------------------------------------------------

(iii) require any consents, approvals, or authorizations to be obtained by the
Borrower from, or any registrations, declarations or filings to be made by the
Borrower with, any governmental authority under any Pennsylvania statute, rule
or regulation applicable to the Borrower.

I do not express any opinion with respect to the creation, validity, attachment,
perfection or priority of any security interest or lien or the effectiveness of
any sale or other conveyance or transfer of real or personal property. The
opinions above do not include any opinions with respect to compliance with laws
relating to permissible rates of interest.

These opinions are subject to:

(a) the effects of bankruptcy, insolvency, reorganization, preference,
fraudulent transfer, moratorium or other similar laws relating to or affecting
the rights or remedies of creditors;

(b) the effects of general principles of equity, whether considered in a
proceeding in equity or at law (including the possible unavailability of
specific performance or injunctive relief), concepts of materiality,
reasonableness, good faith, fair dealing and the discretion of the court before
which a proceeding is brought;

(c) the invalidity under certain circumstances under law or court decisions of
provisions for the indemnification or exculpation of or contribution to a party
with respect to a liability where such indemnification, exculpation or
contribution is contrary to public policy; and

(d) we express no opinion with respect to (i) consents to, or restrictions upon,
governing law, jurisdiction, venue, service of process, arbitration, remedies or
judicial relief; (ii) advance waivers of claims, defenses, rights granted by
law, notice, opportunity for hearing, evidentiary requirements, statutes of
limitation, trial by jury or at law or other procedural rights; (iii) waivers of
broadly or vaguely stated rights; (iv) covenants not to compete; (v) provisions
for exclusivity, election or cumulation of rights or remedies; (vi) provisions
authorizing or validating conclusive or discretionary determinations;
(vii) grants of setoff rights; (viii) provisions to the effect that a guarantor
is liable as a primary obligor, and not as a surety and provisions purporting to
waive modifications of any guaranteed obligation to the extent such modification
constitutes a novation; (ix) provisions for the payment of attorneys’ fees where
such payment is contrary to law or public policy; (x) proxies, powers and
trusts; (xi) provisions prohibiting, restricting, or requiring consent to
assignment or transfer of any agreement, right or property; (xii) provisions for
liquidated damages, default interest, late charges, monetary penalties,
prepayment or make-whole premiums or other economic remedies to the extent such
provisions are deemed to constitute a penalty; (xiii) provisions permitting,
upon acceleration of any indebtedness, collection of that portion of the stated
principal amount thereof which might be determined to constitute unearned
interest thereon; (xiv) any provision of the Loan Documents that refers to,
incorporates or is based upon the law of any jurisdiction other than the
Commonwealth of Pennsylvania; and (xv) the severability, if invalid, of
provisions to the foregoing effect.



--------------------------------------------------------------------------------

I express no opinion or confirmation as to federal or state securities laws, tax
laws, antitrust or trade regulation laws, insolvency or fraudulent transfer
laws, antifraud laws, fiduciary duty requirements, pension or employee benefit
laws, usury laws, environmental laws, margin regulations, laws and regulations
relating to commodities trading, futures and swaps; Financial Industry
Regulatory Authority rules; National Futures Association rules; or the rules of
any stock exchange, clearing organization, designated contract market or other
regulated entity for trading, processing, clearing or reporting transactions in
securities, commodities, futures or swaps, export control, anti-money
laundering, and anti-terrorism laws and regulations (without limiting other
laws, regulations or rules excluded by customary practice).

I have assumed that any conditions to the effectiveness of the Loan Documents
have been satisfied or waived.

The opinions expressed herein with respect to the Loan Documents address only
the express terms of such documents (excluding any provisions incorporating any
document or agreement, or the provisions of any other document or agreement,
that is not a Loan Document, by reference) and not any other document or
agreement, or the provisions of such other document or agreement, incorporated
therein or made a part thereof by reference.

With your consent, except to the extent that I have expressly opined as to such
matters with respect to the Borrower herein, I have assumed that, (a) the Loan
Documents have been duly authorized, executed and delivered by the parties
thereto, (b) the Loan Documents constitute legally valid and binding obligations
of the parties thereto, enforceable against each of them in accordance with
their respective terms, and (c) the status of the Loan Documents as legally
valid and binding obligations of the parties is not affected by any (i) breaches
of, or defaults under, agreements or instruments, (ii) violations of statutes,
rules, regulations or court or governmental orders, or (iii) failures to obtain
required consents, approvals or authorizations from, or make required
registrations, declarations or filings with, governmental authorities.

This letter is furnished only to you and is solely for your benefit in
connection with the transactions referenced in the first paragraph of this
letter. This letter may not be relied upon by you for any other purpose, or
furnished to, assigned to, quoted to or relied upon by any other person, firm or
entity for any purpose, without our prior written consent, which may be granted
or withheld in our discretion. At your request, we hereby consent to reliance
hereon by any future assignee of your interest in the loans under the Credit
Agreement pursuant to an assignment that is made and consented to in accordance
with the express provisions of Section 8.07 of the Credit Agreement, on the
condition and understanding that (i) this letter speaks only as of the date
hereof, (ii) I have no responsibility or obligation to update this letter, to
consider its applicability or correctness to any person or entity other than its
addressee(s), or to take into account changes in law, facts or any other
developments of which I may later become aware, and (iii) any such reliance by a
future assignee must be actual and reasonable under the circumstances existing
at the time of assignment, including any changes in law, facts or any other
developments known to or reasonably knowable by the assignee at such time.

Very truly yours,



--------------------------------------------------------------------------------

SCHEDULE A

LENDERS

 

  •  

PNC Bank, National Association

 

  •  

Citizens Bank, N.A.

 

  •  

Bank of America, N.A.

 

  •  

Credit Suisse AG, Cayman Islands Branch

 

  •  

JPMorgan Chase Bank, N.A.

 

  •  

Wells Fargo Bank, National Association

 

  •  

The Bank of New York Mellon



--------------------------------------------------------------------------------

SCHEDULE B

NOTES

 

  •  

Swing Line Promissory Note, dated June 27, 2019, executed by the Borrower in
favor of PNC Bank, National Association

 

  •  

Revolving Credit Promissory Note, dated June 27, 2019, executed by the Borrower
in favor of PNC Bank, National Association

 

  •  

Revolving Credit Promissory Note, dated June 27, 2019, executed by the Borrower
in favor of Citizens Bank, N.A.

 

  •  

Revolving Credit Promissory Note, dated June 27, 2019, executed by the Borrower
in favor of Bank of America, N.A.

 

  •  

Revolving Credit Promissory Note, dated June 27, 2019, executed by the Borrower
in favor of Credit Suisse AG, Cayman Islands Branch

 

  •  

Revolving Credit Promissory Note, dated June 27, 2019, executed by the Borrower
in favor of JPMorgan Chase Bank, N.A.

 

  •  

Revolving Credit Promissory Note, dated June 27, 2019, executed by the Borrower
in favor of Wells Fargo Bank, National Association

 

  •  

Revolving Credit Promissory Note, dated June 27, 2019, executed by the Borrower
in favor of The Bank of New York Mellon



--------------------------------------------------------------------------------

SCHEDULE C

GOVERNING DOCUMENTS

 

  •  

Amended and Restated Articles of Incorporation of the Borrower, as certified by
the Acting Secretary of the Commonwealth of Pennsylvania as of June 20, 2019

 

  •  

Amended and Restated Bylaws of the Borrower, dated as of July 25, 2017



--------------------------------------------------------------------------------

EXHIBIT E-1

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of June 27,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among UGI Utilities, Inc., a Pennsylvania
corporation (the “Borrower”), the Lenders from time to time party thereto PNC
Bank, National Association, as Agent, and Citizens Bank, N.A., as Syndication
Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Advances(s) (as well as any Note(s) evidencing such Advance(s)) in
respect of which it is providing this certificate, (b) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (c) it is not
a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (d) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Agent, and (b) the undersigned shall have at all times furnished the
Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:   Name:   Title:   Date:                       , 20    

 

E-1-1



--------------------------------------------------------------------------------

EXHIBIT E-2

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of June 27,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among UGI Utilities, Inc., a Pennsylvania
corporation (the “Borrower”), the Lenders from time to time party thereto and
PNC Bank, National Association, as Agent, and Citizens Bank, N.A., as
Syndication Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (c) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (d) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (b) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:   Name:   Title:   Date:                       ,
20    

 

E-2-1



--------------------------------------------------------------------------------

EXHIBIT E-3

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of June 27,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among UGI Utilities, Inc., a Pennsylvania
corporation (the “Borrower”), the Lenders from time to time party thereto and
PNC Bank, National Association, as Agent, and Citizens Bank, N.A., as
Syndication Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (e) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or W-8BEN-E
or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:   Name:   Title:   Date:                       ,
20    

 

E-3-1



--------------------------------------------------------------------------------

EXHIBIT E-4

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of June 27,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among UGI Utilities, Inc., a Pennsylvania
corporation (the “Borrower”), the Lenders from time to time party thereto and
PNC Bank, National Association, as Agent, and Citizens Bank, N.A., as
Syndication Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (c) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (d) none of its direct or indirect partners/members
is a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

 

E-4-1